 
Exhibit 10.1
 
EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of June 17, 2011
 
among
 
BLUEFLY, INC.,
 
as the Borrower
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lender and L/C Issuer
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
 
Page
     
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1
       
1.01
Defined Terms
 
1
1.02
Other Interpretive Provisions
 
32
1.03
Accounting Terms
 
33
1.04
Times of Day
 
33
1.05
Letter of Credit Amounts
 
33
     
ARTICLE II THE COMMITMENT AND CREDIT EXTENSIONS
 
33
       
2.01
Committed Loans; Reserves
 
33
2.02
Borrowings, Conversions and Continuations of Committed Loans
 
33
2.03
Letters of Credit
 
35
2.04
Prepayments
 
41
2.05
Termination or Reduction of Commitments
 
41
2.06
Repayment of Loans
 
42
2.07
Interest
 
42
2.08
Fees
 
42
2.09
Computation of Interest and Fees
 
43
2.10
Evidence of Debt
 
43
2.11
Payments Generally
 
44
2.12
Increase in Commitments
 
44
      ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
 
45
       
3.01
Taxes
 
45
3.02
Illegality
 
46
3.03
Inability to Determine Rates
 
46
3.04
Increased Costs; Reserves on LIBO Rate Loans
 
47
3.05
Compensation for Losses
 
48
3.06
Mitigation Obligations
 
48
3.07
Survival
 
49
     
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
49
       
4.01
Conditions to Effectiveness
 
49
4.02
Conditions to all Credit Extensions
 
51
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
 
52
       
5.01
Existence, Qualification and Power
 
52
5.02
Authorization; No Contravention
 
52
5.03
Governmental Authorization; Other Consents
 
52
5.04
Binding Effect
 
52
5.05
Financial Statements; No Material Adverse Effect
 
53
5.06
Litigation
 
53
5.07
No Default
 
53
5.08
Ownership of Property; Liens
 
53
5.09
Environmental Compliance
 
54
5.10
Insurance
 
54

 
 
(i)

--------------------------------------------------------------------------------

 
 
5.11
Taxes
 
55
5.12
ERISA Compliance
 
55
5.13
Subsidiaries; Equity Interests
 
55
5.14
Margin Regulations; Investment Company Act;
 
56
5.15
Disclosure
 
56
5.16
Compliance with Laws
 
56
5.17
Intellectual Property; Licenses, Etc.
 
56
5.18
Labor Matters
 
57
5.19
Security Documents
 
57
5.20
Solvency
 
58
5.21
Deposit Accounts; Credit Card Arrangements
 
58
5.22
Brokers
 
58
5.23
Customer and Trade Relations
 
58
5.24
Material Contracts
 
58
5.25
Casualty
 
58
     
ARTICLE VI AFFIRMATIVE COVENANTS
 
58
       
6.01
Financial Statements
 
59
6.02
Certificates; Other Information
 
59
6.03
Notices
 
61
6.04
Payment of Obligations
 
62
6.05
Preservation of Existence, Etc.
 
62
6.06
Maintenance of Properties
 
62
6.07
Maintenance of Insurance
 
62
6.08
Compliance with Laws
 
64
6.09
Books and Records; Accountants
 
64
6.10
Inspection Rights
 
64
6.11
Use of Proceeds
 
65
6.12
Additional Loan Parties
 
65
6.13
Cash Management
 
65
6.14
Information Regarding the Collateral
 
67
6.15
Cycle Counts
 
67
6.16
Environmental Laws
 
68
6.17
Further Assurances
 
68
6.18
Compliance with Terms of Leaseholds
 
68
6.19
Material Contracts
 
68
     
ARTICLE VII NEGATIVE COVENANTS
 
69
       
7.01
Liens
 
69
7.02
Investments
 
69
7.03
Indebtedness; Disqualified Stock
 
69
7.04
Fundamental Changes
 
69
7.05
Dispositions
 
69
7.06
Restricted Payments
 
69
7.07
Prepayments of Indebtedness
 
69
7.08
Change in Nature of Business
 
70
7.09
Transactions with Affiliates
 
70
7.10
Burdensome Agreements
 
70
7.11
Use of Proceeds
 
70
7.12
Amendment of Material Documents
 
70
7.13
Fiscal Year
 
71



 
(ii)

--------------------------------------------------------------------------------

 
 
7.14
Deposit Accounts; Credit Card Processors
 
71
     
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 
71
       
8.01
Events of Default
 
71
8.02
Remedies Upon Event of Default
 
73
8.03
Application of Funds
 
74
     
ARTICLE IX MISCELLANEOUS
 
75
       
9.01
Amendments, Etc.
 
75
9.02
Notices; Effectiveness; Electronic Communications
 
75
9.03
No Waiver; Cumulative Remedies
 
76
9.04
Expenses; Indemnity; Damage Waiver
 
76
9.05
Payments Set Aside
 
78
9.06
Successors and Assigns
 
78
9.07
Treatment of Certain Information; Confidentiality
 
79
9.08
Right of Setoff
 
80
9.09
Interest Rate Limitation
 
80
9.10
Counterparts; Integration; Effectiveness
 
80
9.11
Survival
 
80
9.12
Severability
 
81
9.13
Governing Law; Jurisdiction; Etc.
 
81
9.14
Waiver of Jury Trial
 
82
9.15
No Advisory or Fiduciary Responsibility
 
82
9.16
USA PATRIOT Act Notice
 
83
9.17
Foreign Asset Control Regulations
 
83
9.18
Time of the Essence
 
83
9.19
Press Releases
 
83
9.20
Additional Waivers
 
83
9.21
No Strict Construction
 
84
9.22
Attachments
 
84
9.23
Amendment and Restatement
 
84
     
SIGNATURES
 
S-1

 
 
(iii)

--------------------------------------------------------------------------------

 
  
SCHEDULES
 
2.01
Commitment
2.03
Existing Letters of Credit
5.01
Borrower Organizational Information
5.08(b)(1)
Owned Real Estate
5.08(b)(2)
Leased Real Estate
5.09
Environmental Matters
5.10
Insurance
5.13
Subsidiaries; Other Equity Investments
5.17
Intellectual Property Matters
5.21(a)
DDAs
5.21(b)
Credit Card Arrangements
5.24
Material Contracts
6.02
Financial and Collateral Reporting
7.01
Existing Liens
7.02
Existing Investments
7.03
Existing Indebtedness
9.02
Lender’s Office; Certain Addresses for Notices

 
EXHIBITS
 

  Form of    
A
Committed Loan Notice
B
Note
C
Borrowing Base Certificate
D
Compliance Certificate
E
Credit Card Notification
F
DDA Notification

    
 
(iv)

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 17, 2011, among
 
Bluefly, Inc., a Delaware corporation (the “Borrower”),
 
Wells Fargo Bank, National Association, in its capacity as Lender (the
“Lender”), and
 
Wells Fargo Bank, National Association, in its capacity as L/C Issuer;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
WITNESSETH:
 
WHEREAS, the Borrower and the Lender have entered into that certain Loan and
Security Agreement dated as of July 26, 2005 between the Borrower and the Lender
(as amended and in effect, the “Existing Credit Agreement”); and
 
WHEREAS, the Borrower and the Lender desire to modify certain of the terms of
the Existing Credit Agreement as set forth herein; and
 
WHEREAS, the Borrower and the Lender desire to amend and restate the Existing
Credit Agreement as provided herein and in the Security Agreement (as defined
below).
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lender and the Borrower hereby agree that the
Existing Credit Agreement shall be amended and restated in its entirety to read
as follows and as set forth in the Security Agreement:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrower to
maintain Availability at least equal to forty percent (40%) of the Loan Cap at
any time, or (iii) any Loans are outstanding. For purposes of this Agreement,
the occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing at the Lender’s option (i) so long as such Event of Default has not
been waived, and/or (ii) any Loans remain outstanding hereunder, and/or (ii) if
the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrower’s failure to achieve Availability as required hereunder, until
Availability has exceeded forty percent (40%) of the Loan Cap for sixty (60)
consecutive calendar days, in which case an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this
Agreement.  The termination of an Accelerated Borrowing Base Delivery Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in this definition again arise.
 
“ACH” means automated clearing house transfers.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.
 
“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.
 
“Act” shall have the meaning provided in Section 9.17.
 
“Adjusted LIBO Rate” means:
 
(a)           for any Interest Period with respect to any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by (ii)
the Statutory Reserve Rate; and
 
(b)           for any interest rate calculation with respect to any Base Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (i) the LIBO Rate for an Interest Period
commencing on the date of such calculation and ending on the date that is thirty
(30) days thereafter multiplied by (ii) the Statutory Reserve Rate.
 
The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.
 
“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.
 
“Agreement” means this Credit Agreement, as the same may be amended from time to
time.
 
“Applicable Margin” means the percentages set forth in the pricing grid below:
 
LIBOR
Margin
 
Base Rate
Margin
   
Commercial
Letter of Credit
Fee
   
Standby
Letter of
Credit Fee
 
2.75%
    2.50 %     2.25 %     2.75 %

 

 
-2-

--------------------------------------------------------------------------------

 
 
“Appraisal Percentage” means 85%.
 
“Appraised Value” means, with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Borrower, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Lender.
 
 “Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender, (c) an entity or an Affiliate of an
entity that administers or manages the Lender or (d) the same investment advisor
or an advisor under common control with the Lender, Affiliate or advisor, as
applicable.
 
“Assignment and Assumption” means an assignment and assumption entered into by
the Lender and an Eligible Assignee, in a form approved by the Lender.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited balance sheet of the Borrower
for the fiscal year ended December 31, 2010, and the related statement of income
or operations, Shareholders’ Equity and cash flows for such fiscal year of the
Borrower, including the notes thereto.
 
“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).
 
“Availability” means, as of any date of determination thereof by the Lender, the
result, if a positive number, of:
 
(a)           The Loan Cap
 
Minus
 
 (b)           The aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrower.
 
In calculating Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Lender that all accounts payable
and Taxes are being paid on a timely basis.
 
“Availability Block” means the greater of (i) $850,000 and (ii) ten (10%)
percent of the then Commitment.
 
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitment pursuant to Section 2.05, and (c) the date of termination of the
commitment of the Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Lender from time to time determines
in its reasonable discretion as being appropriate (a) to reflect the impediments
to the Lender’s ability to realize upon the Collateral, (b) to reflect claims
and liabilities that the Lender determines will need to be satisfied in
connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of the Borrower, or (d) to reflect that a Default or an
Event of Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Lender’s discretion, (but are not
limited to) reserves based on: (i) rent; (ii) customs duties, and other costs to
release Inventory which is being imported into the United States; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of the PBGC and other
Taxes which may have priority over the interests of the Lender in the
Collateral; (iv) salaries, wages and benefits due to employees of the Borrower,
(v) Customer Credit Liabilities, (vi) Customer Deposits, (vii) reserves for
reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals, (viii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the Lender
in the Collateral, (ix) amounts due to vendors on account of consigned goods,
(x) Cash Management Reserves, (xi) Bank Products Reserves and (xii) royalties
payable in respect of licensed merchandise.
 
“Bank Products” means any services of facilities provided to the Borrower by the
Lender or any of its Affiliates (but excluding Cash Management Services)
including, without limitation, on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, (c) leasing, (d) Factored Receivables,
and (e) supply chain finance services including, without limitation, trade
payable services and supplier accounts receivable purchases.
 
“Bank Product Reserves” means such reserves as the Lender from time to time
determines in its discretion as being appropriate to reflect the liabilities and
obligations of the Borrower with respect to Bank Products then provided or
outstanding.
 
“Base Rate”  means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.”  The “prime
rate” is a rate set by Wells Fargo based upon various factors including Wells
Fargo’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by Wells
Fargo shall take effect at the opening of business on the day specified in the
public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Blocked Account” has the meaning provided in Section 6.13(a)(ii).
 
“Blocked Account Agreement” means with respect to an account established by the
Borrower, an agreement, in form and substance satisfactory to the Lender,
establishing control (as defined in the UCC) of such account by the Lender and
whereby the bank maintaining such account agrees, upon the occurrence and during
the continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Lender without the further consent of the Borrower.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of the Borrower from one or more DDAs are concentrated and
with whom a Blocked Account Agreement has been, or is required to be, executed
in accordance with the terms hereof.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrowing Base” means, at any time of calculation, an amount equal to:
 
(a)           the face amount of Eligible Credit Card Receivables multiplied by
the Credit Card Advance Rate;
 
plus
 
(b)           the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the product of the Appraisal Percentage multiplied by the
Appraised Value of Eligible Inventory;
 
minus
 
(c)           the Availability Block;
 
minus
 
(d)           the then amount of all Availability Reserves.
 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C hereto (with such changes therein as may be required by the Lender to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Lender.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
 
 “Capital Expenditures” means (a) all expenditures made (whether made in the
form of cash or other property) or costs incurred for the acquisition or
improvement of fixed or capital assets of the Borrower (excluding normal
replacements and maintenance which are properly charged to current operations),
in each case that are (or should be) set forth as capital expenditures in a
statement of cash flows of the Borrower for such period, in each case prepared
in accordance with GAAP, and (b) Capital Lease Obligations incurred by the
Borrower during such period.
 
“Capital Lease Obligations” means the obligations of the Borrower to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the Borrower under GAAP and the amount of which obligations shall be the
capitalized amount thereof determined in accordance with GAAP; provided that all
leases that would be treated as operating leases for purposes of GAAP on the
Effective Date shall continue to be accounted for as operating leases for
purposes of all calculations hereunder regardless of any change to GAAP
following the Effective Date that would otherwise require such leases to be
treated as Capital Lease Obligations.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Cash Collateralize” has the meaning specified in Section 2.03(f).  Derivatives
of such term have corresponding meanings.
 
“Cash Dominion Activation Fee” has the meaning set forth in Section 2.08(e).
 
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrower to maintain (x)
Availability plus (y) Qualified Cash in an amount at least equal to the greater
of (a) thirty percent (30%) of the Borrowing Base, or (b) $2,000,000 for ten
(10) consecutive days or $1,500,000 at any time.
 
“Cash Management Reserves ” means such reserves as the Lender, from time to
time, determines in its discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Borrower with respect
to Cash Management Services then provided or outstanding.
 
“Cash Management Services” means any cash management services or facilities
provided to the Borrower by the Lender or any of its Affiliates, including,
without limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
credit or debit cards, (d) credit card processing services, and (e) purchase
cards.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and been adopted after
the Effective Date.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
Rho Ventures VI, L.P., Soros Fund Management, LLC, Maverick Capital, Ltd. or
Prentice Capital Management, L.P. and/or their respective Affiliates, becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, directly or indirectly, of 35% or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis and thereby becomes the
largest stockholder of the Borrower; or
 
(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
 
“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Lender.
 
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Lender executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by the
Borrower, pursuant to which such Person (i) acknowledges the Lender’s Lien on
the Collateral, (ii) releases such Person’s Liens in the Collateral held by such
Person or located on such Real Estate, (iii) provides the Lender with access to
the Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) as to any landlord, provides the Lender with a reasonable time to
sell and dispose of the Collateral from such Real Estate, and (v) makes such
other agreements with the Lender as the Lender may reasonably require.
 
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower in the ordinary course of
business of the Borrower.
 
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.
 
“Commitment” means the obligation of the Lender to make Committed Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite the Lender’s name
on Schedule 2.01, as such amount may be adjusted from time to time in accordance
with this Agreement.
 
“Commitment Increase” has the meaning specified in Section 2.12(a).
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by the Lender pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Concentration Account” has the meaning provided in Section 6.13(b).
 
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrower’s accounting practices, known to the Lender, which practices are in
effect on the Effective Date as such calculated cost is determined from invoices
received by the Borrower, the Borrower’s purchase journals or the Borrower’s
stock ledger.  “Cost” does not include inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrower’s calculation
of cost of goods sold.
 
“Credit Card Advance Rate” means 85%.
 
“Credit Card Issuer” shall mean any person (other than the Borrower) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company,
Inc.,  and Novus Services, Inc. and other issuers approved by the Lender.
 
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to the Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.
 
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).
 
“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a Credit Card Issuer or
Credit Card Processor to the Borrower resulting from charges by a customer of
the Borrower on credit or debit cards issued by such issuer in connection with
the sale of goods by the Borrower, or services performed by the Borrower, in
each case in the ordinary course of its business.
 
“Credit Extensions” mean each of the following: (a) a Committed Borrowing and
(b) an L/C Credit Extension.
 
“Credit Party” or “Credit Parties” means (a) individually, (i) the Lender and
its Affiliates, (ii) the L/C Issuer, (iii) each beneficiary of each
indemnification obligation undertaken by the Borrower under any Loan Document,
(iv) any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (v) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.
 
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates, in connection
with this Agreement and the other Loan
 
 
-8-

--------------------------------------------------------------------------------

 
 
Documents, including without limitation (i) the reasonable fees, charges and
disbursements of (A) counsel for the Lender, (B) outside consultants for the
Lender, (C) appraisers, (D) commercial finance examinations, and (E) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (B) the enforcement or protection of
its rights in connection with this Agreement or the Loan Documents or efforts to
preserve, protect, collect, or enforce the Collateral, or (C) any workout,
restructuring or negotiations in respect of any Obligations, and (b) with
respect to the L/C Issuer, and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and (c)
all customary fees and charges (as adjusted from time to time) of the Lender
with respect to the disbursement of funds (or the receipt of funds) to or for
the account of the Borrower (whether by wire transfer or otherwise), together
with any out-of-pocket costs and expenses incurred in connection therewith.
 
“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, (b)
outstanding merchandise credits of the Borrower, and (c) liabilities in
connection with frequent shopping programs of the Borrower.
 
“Customer Deposits” means at any time, the aggregate amount at such time of (a)
deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Borrower.
 
“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Lender among the Borrower, a customs broker, freight
forwarder, consolidator or carrier, and the Lender, in which the customs broker,
freight forwarder, consolidator or carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Lender and agrees, upon notice from the Lender, to hold and
dispose of the subject Inventory solely as directed by the Lender.
 
“DDA” means each checking, savings or other demand deposit account maintained by
the Borrower.  All funds in each DDA shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Lender shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.
 
“DDA Notification” has the meaning provided therefor in Section 6.13(b).
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin for Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests other than Equity Interests of the Borrower) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated
therewith.  For greater clarity, it is expressly acknowledged and agreed that a
sale of Equity Interests in the Borrower shall not be deemed a Disposition.
 
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.
 
“Dollars” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).
 
“Early Termination Fee” has the meaning set forth in Section 2.08(b).
 
“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 9.01.
 
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the Lender
and the L/C Issuer; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of its Affiliates or
Subsidiaries.
 
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to the Borrower from a Credit Card
Issuer or Credit Card Processor, and in each case originated in the ordinary
course of business of the Borrower, and (ii) in each case is acceptable to the
Lender in its reasonable discretion, and is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a)
through (k) below.  Without limiting the foregoing, to qualify as an Eligible
Credit Card Receivable, an Account shall indicate no Person other than the
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
Borrower as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
a customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Borrower to reduce the amount of such Credit Card Receivable.  Except as
otherwise agreed by the Lender, any Credit Card Receivable included within any
of the following categories shall not constitute an Eligible Credit Card
Receivable:
 
(a)           Credit Card Receivable which do not constitute an “Account” (as
defined in the UCC);
 
(b)          Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;
 
(c)           Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Lender, or (ii) with respect to
which the Borrower does not have good, valid and marketable title thereto, free
and clear of any Lien (other than Liens granted to the Lender pursuant to the
Security Documents);
 
(d)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);
 
(e)           Credit Card Receivables as to which the Credit Card Issuer or
Credit Card Processor has the right under certain circumstances to require the
Borrower to repurchase the Accounts from such Credit Card Issuer or Credit Card
Processor;
 
(f)           Credit Card Receivables due from a Credit Card Issuer or Credit
Card Processor of the applicable credit card which is the subject of any
bankruptcy or insolvency proceedings;
 
(g)          Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;
 
(h)          Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables; or
 
(i)           Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Lender, and to the extent necessary or appropriate,
endorsed to the Lender.
 
“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of the Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of the Borrower’s business deemed
by the Lender in its reasonable discretion to be eligible for inclusion in the
calculation of the Borrowing Base, in each case that, except as otherwise agreed
by the Lender, (A) comply with each of the representations and warranties
respecting Inventory made by the Borrower in the Loan Documents, and (B) are not
excluded as ineligible by virtue of one or more of the criteria set forth
below.  Except as otherwise agreed by the Lender, in its discretion, the
following items of Inventory shall not be included in Eligible Inventory:
 
 
-11-

--------------------------------------------------------------------------------

 
 
(a)           Inventory that is not solely owned by the Borrower or the Borrower
does not have good and valid title thereto;
 
(b)           Inventory that is leased by or is on consignment to the Borrower,
or which is consigned by the Borrower to another Person;
 
(c)           Inventory that is not located in the United States of America
(excluding territories or possessions of the United States);
 
(d)           Inventory that is not located at a location that is owned or
leased by the Borrower, except (i) Inventory in transit between such owned or
leased locations or locations which meet the criteria set forth in clause (ii)
below, or (ii) to the extent that the Borrower has furnished the Lender with (A)
any UCC financing statements or other documents that the Lender may determine to
be necessary to perfect its security interest in such Inventory at such
location, and (B) a Collateral Access Agreement executed by the Person owning
and/or operating any such location on terms reasonably acceptable to the Lender
(provided that the Lender acknowledges and agrees that the Collateral Access
Agreements in place as of the Effective Date are reasonably acceptable to the
Lender for purposes of the locations covered thereby);
 
(e)           Inventory that is located in a distribution center leased by a
Borrower or a bailee of the Borrower unless the applicable lessor and/or bailee
has delivered to the Lender a Collateral Access Agreement;
 
(f)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in the Borrower’s business, (iv) are not in compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (v) are bill and hold goods;
 
(g)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Lender;
 
(h)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;
 
(i)            Inventory that has been sold but not yet delivered or as to which
the Borrower has accepted a deposit;
 
(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement between the Borrower and any third
party from which the Borrower has received notice of a dispute in respect of any
such agreement; or
 
(k)           Inventory which is not of the type usually sold in the ordinary
course of the Borrower’s business, unless and until the Lender has completed or
received (A) an appraisal of such Inventory from appraisers satisfactory to the
Lender and establishes an advance rate and Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Lender may require, all of
the results of the foregoing to be reasonably satisfactory to the Lender.
 
 
-12-

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equipment” has the meaning set forth in the UCC.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 9.03 hereof.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as the same may be
amended from time to time.
 
“Excluded Subsidiary” means Eyefly.
 
“Excluded Taxes” means, with respect to the Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any U.S. federal, state or local backup withholding tax, and (d) any U.S.
federal withholding tax imposed under FATCA.
 
“Executive Order” has the meaning set forth in Section 9.17.
 
“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.
 
“Existing Letters of Credit” means the Letters of Credit described on Schedule
2.03 hereto issued under the Existing Credit Agreement.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.  For the avoidance of doubt, the
Borrower and the Lender acknowledge and agree that any funds received in
connection with the Disposition of Equity Interests in the Borrower shall not be
considered Extraordinary Receipts.
 
“Eyefly” means Eyefly, LLC a Delaware limited liability company.
 
“Eyefly Operating Agreement” means that certain Operating Agreement of Eyefly,
LLC dated as of January 4, 2011, as the same may be amended from time to time.
 
“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar and, in each case,
any regulations promulgated thereunder and any interpretation and other guidance
issued in connection therewith.
 
“Factored Receivables” means any Accounts of the Borrower which have been
factored or sold by an account debtor of the Borrower to Wells Fargo or any of
its Affiliates pursuant to a factoring arrangement or otherwise.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Lender.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Filltek Agreement” means that certain Services Agreement dated as of April 11,
2007 by and between the Borrower and Fulfillment Technologies, LLC.
 
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrower.
 
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September and December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.
 
“Fiscal Year” means any period of twelve consecutive months ending on December
31 of any calendar year.
 
“Foreign Asset Control Regulations” has the meaning set forth in Section 9.17.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Increase Effective Date” shall have the meaning provided therefor in Section
2.12(c).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           All Attributable Indebtedness of such Person;
 
(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
 
(h)          all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
 
-16-

--------------------------------------------------------------------------------

 
 
“Indemnitees” has the meaning specified in Section 9.04(b).
 
“Information” has the meaning specified in Section 9.07.
 
“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
 
“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; and (b) as
to any Base Rate Loan, the first day after the end of each month and the
Maturity Date.
 
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(iii)          no Interest Period shall extend beyond the Maturity Date; and
 
(iv)          notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
 
For purposes hereof, the date of a Committed Borrowing initially shall be the
date on which such Committed Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Committed
Borrowing.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
 
“Inventory Reserves” means such reserves as may be established from time to time
by the Lender in its reasonable discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Lender determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Lender’s discretion,
include (but are not limited to) reserves based on:
 
(a)           Obsolescence;
 
(b)           Seasonality;
 
(c)           Shrink;
 
(d)           Imbalance;
 
(e)           Change in Inventory character;
 
(f)           Change in Inventory composition;
 
(g)           Change in Inventory mix;
 
(h)           Markdowns (both permanent and point of sale);
 
(i)            Retail markons and markups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and
 
(j)            Out-of-date and/or expired Inventory.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
 
-18-

--------------------------------------------------------------------------------

 
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower or in favor of the
L/C Issuer and relating to any such Letter of Credit.
 
“Joinder” means an agreement, in form satisfactory to the Lender pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents.
 
 “Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Lender in any of the Collateral.
 
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.  The L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the L/C Issuer and/or for such Affiliate to act as an
advising, transferring, confirming and/or nominated bank in connection with the
issuance or administration of any such Letter of Credit, in which case the term
“L/C Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
 
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which the Borrower is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 9.02, or such other address or account as the Lender may from
time to time notify the Borrower.
 
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.
 
“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
 
 
-19-

--------------------------------------------------------------------------------

 
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.  A permanent
reduction of the Commitment shall not require a corresponding pro rata reduction
in the Letter of Credit Sublimit; provided, however, that if the Commitment is
reduced to an amount less than the Letter of Credit Sublimit, then the Letter of
Credit Sublimit shall be reduced to an amount equal to (or, at Borrower’s
option, less than) the Commitment.  The Borrower may, in connection with any
increase to the Commitment under Section 2.12 hereof, request a corresponding
pro rata increase in the Letter of Credit Sublimit.
 
“LIBO Borrowing” means a Committed Borrowing comprised of LIBO Loans.
 
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Lender from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Lender to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBO Rate Loan being made, continued or converted by Wells Fargo and with a term
equivalent to such Interest Period would be offered to Wells Fargo by major
banks in the London interbank eurodollar market in which Wells Fargo
participates at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
 
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
 
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Committed Loan.
 
“Loan Account” has the meaning assigned to such term in Section 2.10.
 
“Loan Cap” means, at any time of determination, the lesser of (a) the Commitment
or (b) the Borrowing Base.
 
“Loan Documents” means this Agreement, the Note, each Issuer Document, all
Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, and any
other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
and Bank Products provided by the Lender or any of its Affiliates, each as
amended and in effect from time to time.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower; (b) a
material impairment of the ability of the Borrower to perform its obligations
under any Loan Document; or (c) a material impairment of the rights and remedies
of the Lender under any Loan Document or a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document.  In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.
 
“Material Contract” means, with respect to the Borrower, (i) the Filltek
Agreement (or any replacement thereof reasonably acceptable to the Lender) and
(ii) any other agreement that the Borrower is required to file with the SEC as a
material agreement; provided that no employment agreements or shareholder
agreements of the Borrower shall be deemed “Material Contracts” for purposes of
this Agreement.
 
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Borrower in an aggregate principal amount exceeding $250,000.   For purposes of
determining the amount of Material Indebtedness at any time, (a) the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof, (b) undrawn committed or available
amounts shall be included, and (c) all amounts owing to all creditors under any
combined or syndicated credit arrangement shall be included.
 
“Maturity Date” means  June 17, 2014.
 
 “Maximum Rate” has the meaning provided therefor in Section 9.09.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Proceeds” means (a) with respect to any Disposition by the Borrower, or any
Extraordinary Receipt received or paid to the account of the Borrower, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Lender’s Lien on such
asset and that is required to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction (other than
Indebtedness under the Loan Documents), plus (B) the reasonable and customary
out-of-pocket expenses incurred by the Borrower in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by the
Borrower to third parties (other than Affiliates)); and
 
(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower, or the incurrence or issuance of any Indebtedness by the Borrower, the
excess of (i) the sum of the cash and cash
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower in connection therewith.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
 “Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Committed Loans made by the Lender, substantially in the form of
Exhibit B.
 
 “NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to the Borrower and/or (ii) any transaction with
the Lender or its Affiliates, which arises out of any Bank Product entered into
with the Borrower and any such Person, as each may be amended from time to time.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date.
 
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning specified in Section 9.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Disposition” means any of the following:
 
(a)           dispositions of inventory in the ordinary course of business;
 
(b)          bulk sales of other dispositions of the Inventory of the Borrower
not in the ordinary course of business at arm’s length, provided, that such
Inventory dispositions shall not exceed (i) $100,000 in any Fiscal Year of the
Borrower with respect to dispositions of Eligible Inventory, or (ii) $750,000 in
any Fiscal Year of the Borrower with respect to dispositions of Inventory which
is not Eligible Inventory, provided,  further that all bulk sales of Inventory
shall be in accordance with liquidation agreements and with professional
liquidators reasonably acceptable to the Lender; provided, further that all Net
Proceeds received in connection therewith are applied to the Obligations if then
required in accordance with Section 2.04 hereof;
 
(c)           non-exclusive licenses of Intellectual Property of the Borrower in
the ordinary course of business; and
 
(d)          dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of the Borrower, no
longer useful or necessary in its business and is replaced with similar property
having at least equivalent value.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
 
(b)          Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue or are being contested
in compliance with Section 6.04;
 
(c)           Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
 
(d)          Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
 
-23-

--------------------------------------------------------------------------------

 
 
(e)          Liens in respect of judgments that would not constitute an Event of
Default hereunder;
 
(f)           Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;
 
(g)          Liens existing on the Effective Date and listed on Schedule 7.01
and any Permitted Refinancings thereof;
 
(h)          Liens on fixed or capital assets acquired by the Borrower which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Borrower;
 
(i)            Liens in favor of the Lender;
 
(j)            Statutory Liens of landlords and lessors in respect of rent not
in default;
 
(k)           Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
Effective Date and Permitted Investments, provided that such liens (a) attach
only to such Investments and (b) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;
 
(l)           Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;
 
(m)          Liens in favor of Credit Card Issuers and Credit Card Processors
arising in the ordinary course of business securing the obligation to pay
customary fees and expenses in connection with credit card arrangements;
 
(n)          Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to the Borrower; and
 
(o)          Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are being contested in good
faith by appropriate proceedings, (B) the Borrower has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (C) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation.
 
 
-24-

--------------------------------------------------------------------------------

 
 
 “Permitted Indebtedness” means each of the following as long as no Default or
Event of Default would arise from the incurrence thereof:
 
(a)           Indebtedness outstanding on the Effective Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof;
 
(b)          Purchase money Indebtedness of the Borrower to finance the
acquisition of any personal property consisting solely of fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that the aggregate principal amount of Indebtedness
permitted by this clause (b) shall not exceed $500,000 at any time outstanding
and further provided that, if requested by the Lender, the Borrower shall use
commercially reasonable efforts to cause the holders of such Indebtedness to
enter into a use agreement with respect to the assets secured by a Lien granted
to the holder of such Indebtedness on terms reasonably satisfactory to the
Lender;
 
(c)           obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract entered into with Lender;
 
(d)          the Obligations; and
 
(e)           unsecured Indebtedness not otherwise specifically described herein
in an aggregate principal amount not to exceed $100,000 at any time outstanding.
 
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time such Investment is made or would arise from
the making of such Investment:
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;
 
(d)          Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
that such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;
 
(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
 
(f)           Investments existing on the Effective Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;
 
(g)           (i) Investments by the Borrower in Eyefly outstanding on the
Effective Date, and (ii) the Subsequent Eyefly Investment;
 
(h)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(i)            Guarantees constituting Permitted Indebtedness;
 
(j)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(k)           advances to officers, directors and employees of the Borrower in
the ordinary course of business in an amount not to exceed $250,000 to any
individual at any time or in an aggregate amount not to exceed $50,000 at any
time outstanding;
 
(l)            Investments in Subsidiaries that have become parties to this
Agreement pursuant to Section 6.12; and
 
(l)            Other Investments not otherwise specifically described herein and
not exceeding $100,000 in the aggregate at any time outstanding.
 
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) and clause (l) shall be permitted unless (i) either
(A) no Loans, or, if then required to be Cash Collateralized, Letters of Credit
are then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBO Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period,  and (ii) such Investments shall be pledged to the Lender as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Lender.
 
“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
amount (or accreted value, if applicable) of such Permitted Refinancing does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premiums thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
(b) the weighted average life to maturity of such Permitted Refinancing is
greater than or equal to the weighted average life to maturity of the
Indebtedness being Refinanced (c) such Permitted Refinancing shall not require
any scheduled principal payments due prior to the Maturity Date, (d) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have greater guarantees or security from the Borrower, than the Indebtedness
being Refinanced, (f) the interest rate applicable to any such Permitted
Refinancing shall not exceed the then applicable market interest rate, and (g)
at the time thereof, no Default or Event of Default shall have occurred and be
continuing.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
 
 “Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Prepayment Event” means:
 
(a)           Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of the Borrower, other than a Permitted
Disposition under clauses (a) and (c) of the definition thereof; provided that
any Disposition in an amount not to exceed $100,000 prior to the occurrence of a
Cash Dominion Event shall not be deemed a Prepayment Event;
 
(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of (and payments in
lieu thereof), any property or asset of the Borrower, unless (i) the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Lender or (ii) prior to the
occurrence of a Cash Dominion Event, the proceeds therefrom are deposited into a
segregated account and utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within 180 days of the occurrence of the damage to or loss of the assets being
repaired or replaced;
 
(c)           The issuance by the Borrower of any Equity Interests (other than
(i) any such issuance of Equity Interests as a compensatory issuance to any
employee, director, consultant or investor (including under any option plan) or
(ii) any such issuance of Equity Interests upon the exercise or conversion of
other outstanding Equity Interests); provided that any such issuance by the
Borrower of Equity Interest shall not be deemed a Prepayment Event so long as no
Loans are outstanding hereunder;
 
(d)           The incurrence by the Borrower of any Indebtedness for borrowed
money (other than Permitted Indebtedness); or
 
(e)           The receipt by the Borrower of any Extraordinary Receipts.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash of the Borrower (as reflected in the Borrowing Base
Certificate delivered by the Borrower pursuant to Section 6.02(c) of this
Agreement), net of the amount of all outstanding checks, which cash is subject
to a perfected first priority security interest in favor of the Lender and is
not subject to any other Liens.
 
“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by the Borrower, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, and (b)
with respect to an L/C Credit Extension, a Letter of Credit Application and, if
required by the L/C Issuer, a Standby Letter of Credit Agreement or Commercial
Letter of Credit Agreement, as applicable.
 
“Reserves” means all Inventory Reserves and Availability Reserves.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower or any of
the other individuals designated in writing to the Lender by an existing
Responsible Officer of the Borrower as an authorized signatory of any
certificate or other document to be delivered hereunder.  Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.  Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
 
 “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Effective Date between the Borrower and the Lender, as the same now
exists or may hereafter be amended, modified, supplemented, renewed, restated or
replaced.
 
“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Lender pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations.
 
“Servicing Fee” has the meaning set forth in Section 2.08(d).
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower as of that date determined in accordance
with GAAP.
 
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
 
“Shrink Reserve” means an amount reasonably estimated by the Lender to be equal
to that amount which is required in order that the Shrink reflected in
Borrower’s stock ledger would be reasonably equivalent to the Shrink calculated
as part of the Borrower’s most recent physical inventory.
 
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
 
 “Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by the Borrower, or (d) supports
payment or performance for identified purchases or exchanges of products or
services in the ordinary course of business.
 
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.
 
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
 
 
-29-

--------------------------------------------------------------------------------

 
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to the Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Subsequent Eyefly Investment” means capital contributions made by the Borrower
to Eyefly after the Effective Date in accordance with the Eyefly Operating
Agreement, in an amount not to exceed $312,000 in the aggregate.  The parties
acknowledge and agree that the Subsequent Eyefly Investment may be made in one
or more tranches, provided that the aggregate amount of such tranches does not
exceed $312,000.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower other than the Excluded Subsidiary.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date” means the earliest to occur of (i) the Maturity Date,  (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitment is irrevocably terminated (or deemed terminated)
in accordance with Article VII, or (iii) the termination of the Commitment in
accordance with the provisions of Section 2.05(a) hereof.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Trading with the Enemy Act” has the meaning set forth in Section 9.17.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the Commonwealth of Massachusetts; provided,
however, that if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Commonwealth of Massachusetts, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
 
“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“Unintentional Overadvance” means an Overadvance which, to the Lender’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Borrower.
 
“United States” and “U.S.” mean the United States of America.
 
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
 
 
-31-

--------------------------------------------------------------------------------

 
 
1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts), providing Cash Collateralization)
of all of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than (i)
unasserted contingent indemnification Obligations, (ii) any Obligations relating
to Bank Products (other than Swap Contracts) that, at such time, are allowed by
the applicable Bank Product provider to remain outstanding without being
required to be repaid or Cash Collateralized, and (iii) any Obligations relating
to Swap Contracts that, at such time, are allowed by the applicable provider of
such Swap Contracts to remain outstanding without being required to be repaid.
 
1.03        Accounting Terms
 
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations)
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
 
1.04        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.05        Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.
 
ARTICLE II
THE COMMITMENT AND CREDIT EXTENSIONS
 
2.01        Committed Loans; Reserves.  (a) Subject to the terms and conditions
set forth herein, the Lender agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the Commitment, or (y) the Borrowing Base; subject
in each case to the following limitations:
 
(i)           after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap, and
 
(ii)           The Outstanding Amount of all L/C Obligations shall not at any
time exceed the Letter of Credit Sublimit.
 
Within the limits of the Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01.  Committed Loans may be Base
Rate Loans or LIBO Rate Loans, as further provided herein.
 
(b)           The Inventory Reserves and Availability Reserves as of the
Effective Date are set forth in the Borrowing Base Certificate delivered
pursuant to Section 4.01(c) hereof.
 
(c)           The Lender shall have the right, at any time and from time to time
after the Effective Date in its reasonable discretion to establish, modify or
eliminate Reserves.
 
2.02        Borrowings, Conversions and Continuations of Committed Loans.
 
(a)     Committed Loans shall be either Base Rate Loans or LIBO Rate Loans as
the Borrower may request subject to and in accordance with this Section
2.02.  Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
 
(b)          Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of LIBO Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Lender, which may be given by
telephone.  Each such notice must be received by
 
 
-33-

--------------------------------------------------------------------------------

 
 
the Lender not later than 11:00 a.m. fifteen (15) Business Days prior to the
requested date of (i) any Committed Borrowing of, conversion to or continuation
of LIBO Rate Loans, (ii) any conversion of LIBO Rate Loans to Base Rate Loans,
and (iii) any Committed Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(b) must be confirmed promptly by
delivery to the Lender of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Committed
Borrowing of, conversion to or continuation of LIBO Rate Loans shall be in a
principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $10,000.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of LIBO Rate Loans, (ii) the requested date of the Committed
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans.  If the Lead Borrower requests a Committed Borrowing
of, conversion to, or continuation of LIBO Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(c)          Upon satisfaction of the applicable conditions set forth in Section
4.02, the Lender shall make funds available to the Borrower by no later than
4:00 p.m. on the day of such requested Committed Borrowing either by (i)
crediting the account of the Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower.
 
(d)          The Lender, without the request of the Borrower, may advance any
interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the
Borrower pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby.  The
Lender shall advise the Borrower of any such advance or charge promptly after
the making thereof.  Such action on the part of the Lender shall not constitute
a waiver of the Lender’s rights and the Borrower’s obligations under Section
2.04(b).  Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.
 
(e)          Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan.  During the existence of a Default or an Event of Default, no Loans
may be requested as, converted to or continued as LIBO Rate Loans unless the
Lender otherwise consents.
 
(f)     The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for LIBO Rate Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the Lender
shall notify the Borrower of any change in Wells Fargo’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(g)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than three (3) Interest Periods
in effect with respect to LIBO Rate Loans.
 
 
-34-

--------------------------------------------------------------------------------

 
 
(h)     The Lender and the L/C Issuer shall have no obligation to make any Loan
or to provide any Letter of Credit if an Overadvance would result.  The Lender
may, in its discretion, make Overadvances without the consent of the Borrower
and the L/C Issuer and the Borrower and L/C Issuer shall be bound thereby.  Any
Overadvance is for the account of the Borrower and shall constitute a Base Rate
Loan and an Obligation and shall be repaid by the Borrower in accordance with
the provisions of Section 2.04(b).  The making of any such Overadvance on any
one occasion shall not obligate the Lender to make or permit any Overadvance on
any other occasion or to permit such Overadvances to remain outstanding. The
Lender shall have no liability for, and neither the Borrower nor any Credit
Party shall have the right to, or shall, bring any claim of any kind whatsoever
against the Lender with respect to Unintentional Overadvances regardless of the
amount of any such Overadvance(s).
 
2.03        Letters of Credit.
 
(a)     The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, the L/C
Issuer agrees (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of the Borrower, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) below, and
(2) to honor drawings under the Letters of Credit; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed Loan Cap, (y) the aggregate Outstanding
Amount of the Committed Loans, plus the Outstanding Amount of all L/C
Obligations, shall not exceed the Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii)           No Letter of Credit shall be issued if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Lender has approved such expiry date; or
 
(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 60 days after the date of
issuance or last extension, unless the Lender has approved such expiry date; or

 
(C)            the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the date of issuance of such Letter of
Credit (or such later date as to which the Lender may agree) or the Lender has
approved such expiry date.
 
(iii)          No Letter of Credit shall be issued without the prior consent of
the Lender if:
 
 
-35-

--------------------------------------------------------------------------------

 
 
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;
 
(B)            the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)            such Letter of Credit is to be denominated in a currency other
than Dollars; or
 
(D)           such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder.
 
(iv)          The L/C Issuer shall not amend any Letter of Credit if (A) the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.
 
(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Lender) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower.  Such Letter of
Credit Application must be received by the L/C Issuer and the Lender not later
than 11:00 a.m. at least three (3) Business Days (or such other date and time as
the Lender and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender and the L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Lender or L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender and the
L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Lender or the L/C Issuer
may require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Lender such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, and any Issuer Documents (including, if
requested by the L/C Issuer, a Standby Letter of Credit Agreement or Commercial
Letter of Credit Agreement, as applicable), as the L/C Issuer or the Lender may
require.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Lender (by telephone or in writing) that the
Lender has received a copy of such Letter of Credit Application from the
Borrower and, if not, the L/C Issuer will provide the Lender with a copy
thereof.  Unless the L/C Issuer has received written notice from the Lender or
the Borrower, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied or unless the L/C
Issuer would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer's
usual and customary business practices.
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is
issued.  Unless otherwise directed by the Lender or the L/C Issuer, the Borrower
shall not be required to make a specific request to the Lender or the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lender shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Lender shall instruct the L/C Issuer not to permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Standby Letter of Credit
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) the
L/C Issuer has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Lender that it has elected not to permit such extension or (2) from
the Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Lender a true and complete copy of such Letter of Credit or amendment.
 
(c)          Drawings and Reimbursements.
 
(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Lender thereof not less than two (2) Business Days prior to the
Honor Date (as defined below; provided, however, that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the L/C Issuer and the Lender with respect to any such payment.  On
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the amount of such payment, without regard to the minimum and
multiples specified in Section 2.02(b) for the principal amount of Base Rate
Loans, and without regard to whether the conditions set forth in Section 4.02
have been met. Any notice given by the L/C Issuer or the Lender pursuant to this
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii)           The Lender’s obligation to make Committed Loans to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which the Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing, and without regard to whether
the conditions set forth in Section 4.02 have been met.
 
(d)     Obligations Absolute.  The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
 
(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower; or
 
(vi)           the fact that any Default or Event of Default shall have occurred
and be continuing.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender and the L/C Issuer.  The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
 
-38-

--------------------------------------------------------------------------------

 
 
(e)           Role of L/C Issuer.  The Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Lender, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to the Borrower or any
other Person for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lender; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; (iii) any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit or any
error in interpretation of technical terms; or (iv) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Lender, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(d) or for any action, neglect or
omission under or in connection with any Letter of Credit or Issuer Documents,
including, without limitation, the issuance or any amendment of any Letter of
Credit, the failure to issue or amend any Letter of Credit, or the honoring or
dishonoring of any demand under any Letter of Credit, and such action or neglect
or omission will bind the Borrower; provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential, exemplary or
punitive damages suffered by the Borrower which the Borrower proves were caused
by the L/C Issuer's willful misconduct or gross negligence or the L/C Issuer's
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit; provided further, however, that
any claim against the L/C Issuer by the Borrower for any loss suffered or
incurred by the Borrower shall be reduced by an amount equal to the sum of (i)
the amount (if any) saved by the Borrower as a result of the breach or other
wrongful conduct that allegedly caused such loss, and (ii) the amount (if any)
of the loss that would have been avoided had the Borrower taken all reasonable
steps to mitigate such loss, including, without limitation, by enforcing their
rights against any beneficiary and, in case of a claim of wrongful dishonor, by
specifically and timely authorizing the L/C Issuer to cure such dishonor.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the L/C Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit and may disregard any requirement in a Letter of Credit that notice of
dishonor be given in a particular manner and any requirement that presentation
be made at a particular place or by a particular time of day), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The L/C Issuer shall not be responsible for the wording of any Letter
of Credit (including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance the L/C Issuer
may provide to the Borrower with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrower hereby acknowledges and agrees that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective.  Without limiting the foregoing, the L/C
Issuer may, as it deems
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
appropriate, modify or alter and use in any Letter of Credit the terminology
contained on the Letter of Credit Application for such Letter of Credit.
 
(f)           Cash Collateral.  Upon the request of the Lender, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Obligation that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.04 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this Section
2.03, Section 2.04 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Lender, for the benefit of itself and the L/C
Issuer, as collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to 103% of the Outstanding Amount of all L/C Obligations,
pursuant to documentation in form and substance satisfactory to the Lender and
the L/C Issuer.  The Borrower hereby grants to the Lender a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Wells Fargo.  If at any time the Lender determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Lender or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Lender, pay to the Lender, as additional funds to
be deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Lender determines to be free and clear of any
such right and claim.  Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer and, to the extent
not so applied, shall thereafter be applied to satisfy other Obligations.
 
(g)     Applicability of ISP and UCP 600.  Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP and the UCP 600 shall apply to each Standby Letter of Credit, and (ii) the
rules of the UCP 600 shall apply to each Commercial Letter of Credit.
 
(h)          Letter of Credit Fees.  The Borrower shall pay to the Lender a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin times the daily Stated Amount under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit).  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.05.  Letter of Credit Fees shall be (i)
due and payable on the first day after the end of each month commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand, and (ii) computed on
a monthly basis in arrears.  Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate as provided in Section 2.07(b) hereof.
 
(i)            Documentary and Processing Charges Payable to L/C Issuer.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.05.  In addition, the Borrower shall pay directly to the L/C
Issuer, for its own account, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 
(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
 
-40-

--------------------------------------------------------------------------------

 
 
2.04        Prepayments.
 
(a)           The Borrower may, upon irrevocable notice from the Borrower to the
Lender, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty except as otherwise expressly
provided herein; provided that (i) such notice must be received by the Lender
not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans pursuant to this Section 2.04(a)
shall be in a principal amount of $250,000 or a whole multiple of $50,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans pursuant to this
Section 2.04(a) shall be in a principal amount of $10,000 or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if LIBO Rate Loans, the Interest Period(s) of such Loans.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a LIBO Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.
 
(b)          If for any reason the Total Outstandings at any time exceed the
Loan Cap as then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Loan Cap
as then in effect.
 
(c)     The Borrower shall prepay the Loans and Cash Collateralize the L/C
Obligations with the proceeds and collections received pursuant to the
provisions of Section 6.13 hereof.
 
(d)     The Borrower shall prepay the Loans and, if an Event of Default has
occurred and is continuing, Cash Collateralize the L/C Obligations, in an amount
equal to the Net Cash Proceeds received by the Borrower on account of a
Prepayment Event, irrespective of whether a Cash Dominion Event then exists and
is continuing.
 
(e)           Prepayments made pursuant to Section 2.04(b), (c) and (d) above,
first, shall be applied to the outstanding Committed Loans, second, shall be
used to Cash Collateralize the remaining L/C Obligations; and, third, the amount
remaining, if any, after the prepayment in full of all Committed Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full may be retained by the Borrower for use in the ordinary
course of its business.  Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower) to reimburse the L/C
Issuer or the Lender, as applicable.
 
2.05        Termination or Reduction of Commitments
 
(a)     The Borrower may, upon irrevocable notice from the Borrower to the
Lender, terminate the Commitment or the Letter of Credit Sublimit or from time
to time permanently reduce the Commitment or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Lender not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $500,000 or
any whole multiple of $100,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce (A) the Commitment if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Outstandings would exceed the
Commitment, or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(b)          If, after giving effect to any reduction of the Commitment, the
Letter of Credit Sublimit exceeds the amount of the Commitment, such Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess.
 
(c)           All fees (including, without limitation, commitment fees, Early
Termination Fees, and Letter of Credit Fees) and interest in respect of the
Commitment accrued until the effective date of any termination of the Commitment
shall be paid on the effective date of such termination.
 
2.06        Repayment of Loans.
 
The Borrower shall repay to the Lender on the Termination Date the aggregate
principal amount of Committed Loans outstanding on such date.
 
2.07        Interest.
 
(a)           Subject to the provisions of Section 2.07(b) below, (i) each LIBO
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.
 
(b)          (i)              If any amount payable under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)            If any other Event of Default exists, then the Lender may notify
the Borrower that all outstanding Obligations shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate and
thereafter such Obligations shall bear interest at the Default Rate to the
fullest extent permitted by applicable Laws.
 
(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.08        Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
 
(a)     Commitment Fee.  The Borrower shall pay to the Lender a commitment fee
equal to 0.75% per annum times the actual daily amount by which the Commitment
exceeds the Total Outstandings.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable monthly
in arrears on the first day after the end of each month, commencing with the
first such date to occur after the Effective Date, and on the last day of the
Availability Period.  The commitment fee shall be calculated monthly in arrears.
 
(b)          Early Termination Fee.  In the event that the Termination Date
occurs, for any reason, prior to the second anniversary of the Effective Date,
or in the event that the Borrower reduces
 
 
-42-

--------------------------------------------------------------------------------

 
 
(but does not terminate) the Commitment prior to the second anniversary of the
Effective Date, the Borrower shall pay to the Lender a fee (the “Early
Termination Fee”) in respect of amounts which are or become payable by reason
thereof equal to one percent (1.0%) of the Commitment then in effect (without
regard to any termination thereof) or of the amount of any reduction in the
Commitment, as applicable.  All parties to this Agreement agree and acknowledge
that the Lender will have suffered damages on account of the early termination
of this Agreement or any portion of the Commitment and that, in view of the
difficulty in ascertaining the amount of such damages, the Early Termination Fee
constitutes reasonable compensation and liquidated damages to compensate the
Lender on account thereof.
 
(c)          Closing Fee.  The Borrower shall pay to the Lender a closing fee on
the Effective Date equal to $40,000.  Such closing fee shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
 
(d)          Servicing Fee.  In addition to any other fee to be paid by the
Borrower hereunder, the Borrower shall pay the Lender an annual fee in the
amount of $40,000 per annum (the “Servicing Fee”).  The Servicing Fee shall be
fully earned on the Effective Date and each anniversary thereof and shall not be
refundable for any reason whatsoever, and shall be paid in monthly installments
equal to $3,333.33 on the first day of each calendar month.
 
(e)          Cash Dominion Activation Fee.  In addition to any other fee to be
paid by the Borrower hereunder, the Borrower shall pay the Lender a fee in the
amount of $35,000 (the “Cash Dominion Activation Fee”), which shall be earned
and payable in full immediately upon the occurrence of a Cash Dominion Event and
shall not be refundable for any reason whatsoever.
 
2.09        Computation of Interest and Fees.  All computations of fees and
interest shall be made on the basis of a 360-day year and actual days
elapsed.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.07(a), bear
interest for one day, and further provided that for purposes of calculating
interest, all principal payments made by or on account of the Borrowers shall be
deemed to have been applied to the Loans one (1) Business Day after
receipt.  Each determination by the Lender of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
2.10        Evidence of Debt.
 
The Credit Extensions made by the Lender shall be evidenced by one or more
accounts or records maintained by the Lender (the “Loan Account”) in the
ordinary course of business.  The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  The Borrower shall execute and deliver
to the Lender a Note, which shall evidence the Lender’s Loans in addition to
such accounts or records.  The Lender may attach schedules to the Note and
endorse thereon the date, Type (if applicable), amount and maturity of the Loans
and payments with respect thereto.  Upon receipt of an affidavit of the Lender
as to the loss, theft, destruction or mutilation of the Note and upon
cancellation of the Note, the Borrower will issue, in lieu thereof, a
replacement Note in favor of the Lender, in the same principal amount thereof
and otherwise of like tenor.
 
2.11        Payments Generally.
 
 
-43-

--------------------------------------------------------------------------------

 
 
 
(a)     General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  All payments received by the Lender after 2:00 p.m., at the
option of the Lender, shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)          Presumptions by Lender.  Unless the Lender shall have received
notice from the Borrower prior to the time at which any payment is due to the
Lender or the L/C Issuer hereunder that the Borrower will not make such payment,
the Lender may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
L/C Issuer the amount due to the L/C Issuer.  In such event, if the Borrower has
not in fact made such payment, then the L/C Issuer agrees to repay to the Lender
forthwith on demand the amount so distributed to the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Lender, at the greater of the Federal Funds Rate and a rate determined by the
Lender in accordance with banking industry rules on interbank compensation.  A
notice of the Lender to the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
 
(c)     Funding Source.  Nothing herein shall be deemed to obligate the Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by the Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.12        Increase in Commitments.
 
(a)           Request for Increase.  Provided no Default or Event of Default
then exists or would arise therefrom, upon notice to the Lender, the Borrower
may from time to time request an increase in the Commitment by an amount (for
all such requests) not exceeding $5,000,000 (collectively, the “Commitment
Increases”); provided that (i) any such request for an increase shall be in a
minimum amount of $1,000,000 and (ii) the Borrower may make a maximum of three
such requests.  At the time of sending such notice, the Borrower shall specify
the date of such increase (which shall in no event be less than ten Business
Days from the date of delivery of such notice to the Lender).
 
(b)           Lender Election to Increase.  The Lender shall notify the Borrower
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to or less than the amount of such requested
increase.
 
(c)           Effective Date.  If the Commitment is increased in accordance with
this Section, the Lender, in consultation with the Borrower, shall determine the
effective date (the “Increase Effective Date”).  The Lender shall promptly
notify the Borrower of the Increase Effective Date and on the Increase Effective
Date (i) the Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Commitment Increases, and (ii)
Schedule 2.01 shall be deemed modified, without further action, to reflect the
revised Commitment.
 
 
-44-

--------------------------------------------------------------------------------

 
 
(d)           Conditions to Effectiveness of Commitment Increase.  As a
condition precedent to such Commitment Increase, (i) the Borrower shall deliver
to the Lender a certificate dated as of the Increase Effective Date signed by a
Responsible Officer of the Borrower (A) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such Commitment Increase, and
(B) certifying that, before and after giving effect to such Commitment Increase,
(1) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.12, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a), (b) and (c),
respectively, of Section 6.01, and (2) no Default or Event of Default exists or
would arise therefrom, (ii) if requested by the Lender, the Borrower shall
deliver to the Lender an opinion or opinions, in form and substance reasonably
satisfactory to the Lender, from counsel to the Borrower reasonably satisfactory
to the Lender and dated such date; (iii) the Borrower shall have delivered such
other instruments, documents and agreements as the Lender may reasonably have
requested; and (iv) no Default or Event of Default exists.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
 
3.01        Taxes.
 
(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Lender or L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
 
(b)          Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 
(c)          Indemnification by the Borrower.  The Borrower shall indemnify the
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender or the L/C Issuer (with a copy to the Lender), or by the
Lender on its own behalf or on behalf of the L/C Issuer, shall be conclusive
absent manifest error.
 
(d)     Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the
 
 
 
-45-

--------------------------------------------------------------------------------

 
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.
 
(e)     Treatment of Certain Refunds.  If the Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender or
the L/C Issuer in the event the Lender or the L/C Issuer is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require the Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
3.02        Illegality.  If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender to make, maintain or fund LIBO Rate Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall be suspended until the Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from the Lender, prepay or, if
applicable, convert all LIBO Rate Loans of the Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such LIBO Rate Loans to such day, or immediately, if the
Lender may not lawfully continue to maintain such LIBO Rate Loans.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
 
3.03        Inability to Determine Rates.  If the Lender determines that for any
reason in connection with any request for a LIBO Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest Period of
such LIBO Rate Loan, (b) adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to the Lender of funding such Loan, then thereafter, the obligation of
the Lender to make or maintain LIBO Rate Loans shall be suspended until the
Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Committed Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
3.04        Increased Costs; Reserves on LIBO Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
 
-46-

--------------------------------------------------------------------------------

 
 
(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;
 
(ii)            subject the Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to the Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by the
Lender or the L/C Issuer); or
 
(iii)           impose on the Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Loans made by the Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by the Lender
or the L/C Issuer hereunder (whether of principal, interest or any other amount)
then, upon request of the Lender or the L/C Issuer, the Borrower will pay to the
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate the Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)          Capital Requirements.  If the Lender or the L/C Issuer determines
that any Change in Law affecting the Lender or the L/C Issuer or the Lender’s or
the L/C Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on the Lender’s or the L/C
Issuer’s capital or on the capital of the Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitment of the
Lender or the Loans made by, or participations in Letters of Credit held by, the
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which the Lender or the L/C Issuer or the Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s or the L/C Issuer’s policies and the policies of the
Lender’s or the L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to the Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate the Lender
or the L/C Issuer or the Lender’s or the L/C Issuer’s holding company for any
such reduction suffered.
 
(c)     Certificates for Reimbursement.  A certificate of the Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate the Lender or
the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay the Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)          Delay in Requests.  Failure or delay on the part of the Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of the Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate the Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date
 
 
-47-

--------------------------------------------------------------------------------

 
 
that the Lender or the L/C Issuer, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of the
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)          Reserves on LIBO Rate Loans.  The Borrower shall pay to the Lender,
as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by the Lender (as determined by the Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice of such additional
interest from the Lender.  If the Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05        Compensation for Losses.  Upon demand of the Lender from time to
time, the Borrower shall promptly compensate the Lender for and hold the Lender
harmless from any loss, cost or expense incurred by it as a result of:
 
(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
 
(b)          any failure by the Borrower (for a reason other than the failure of
the Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by the Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each LIBO Rate Loan
made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.
 
3.06        Mitigation Obligations.
 
If the Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.01, or if the
Lender gives a notice pursuant to Section 3.02, then the Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender.  The Borrower
hereby agrees to pay all reasonable
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
costs and expenses incurred by the Lender in connection with any such
designation or assignment.
 
3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Commitment and repayment of all other
Obligations hereunder.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01        Conditions to Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:
 
(a)           The Lender’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif ” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance satisfactory to the Lender:
 
(i)             executed counterparts of this Agreement sufficient in number for
distribution to the Lender and the Borrower;
 
(ii)            a Note executed by the Borrowers in favor of the Lender;
 
(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Lender may require evidencing (A) the authority of the Borrower to enter
into this Agreement and the other Loan Documents and (B) the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;
 
(iv)           copies of the Borrower’s Organization Documents and such other
documents and certifications as the Lender may reasonably require to evidence
that the Borrower is duly organized or formed, and that the Borrower is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;
 
(v)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, (C)
to the Solvency of the Borrower as of the Effective Date after giving effect to
the transactions contemplated hereby, and (D) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by the Borrower and the validity against the Borrower of the
Loan Documents, or (2) that all such consents, licenses and approvals have been
obtained and are in full force and effect;
 
 
-49-

--------------------------------------------------------------------------------

 
 
(vi)           evidence that all insurance required to be maintained pursuant to
the Loan Documents and all endorsements in favor of the Lender required under
the Loan Documents have been obtained and are in effect;
 
(vii)          the Security Documents and certificates evidencing any stock
being pledged thereunder, together with undated stock powers executed in blank,
each duly executed by the Borrower;
 
(viii)         all other Loan Documents, each duly executed by the Borrower;
 
(ix)           results of searches or other evidence reasonably satisfactory to
the Lender (in each case dated as of a date reasonably satisfactory to the
Lender) indicating the absence of Liens on the assets of the Borrower, except
for Permitted Encumbrances and Liens for which termination statements and
releases, satisfactions and discharges of any mortgages, and releases  or
subordination agreements satisfactory to the Lender are being tendered
concurrently with such extension of credit or other arrangements satisfactory to
the Lender for the delivery of such termination statements and releases,
satisfactions and discharges have been made;
 
(x)            (A)           all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Lender to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Lender, (B) the Credit Card Notifications, and Blocked
Account Agreements required pursuant to Section 6.13 hereof, (C) control
agreements with respect to the Borrower’s securities and investment accounts,
and (D) Collateral Access Agreements as required by the Lender; and
 
(xi)           such other assurances, certificates, documents, consents or
opinions as the Lender reasonably may require.
 
(b)           The Lender shall have received a Borrowing Base Certificate dated
the Effective Date, relating to the month ended on April 30, 2011, and executed
by a Responsible Officer of the Borrower.
 
(c)           The Lender shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of the Borrower and that there has been no Material Adverse Effect since the
date of the Audited Financial Statements.
 
(d)           The Lender shall have received and be satisfied with (i) a
detailed forecast for the period commencing on the Effective Date and ending
with the end of the then next Fiscal Year, which shall include an Availability
model, Consolidated income statement, balance sheet, and statement of cash flow,
by month, each prepared in conformity with GAAP and consistent with the
Borrower’s then current practices and (b) such other information (financial or
otherwise) reasonably requested by the Lender.
 
(e)           There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
 
-50-

--------------------------------------------------------------------------------

 
 
(f)           There shall not have occurred any default of any Material Contract
of the Borrower that could reasonably be expected to have a Material Adverse
Effect or result in the termination of such Material Contract.
 
(g)           The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.
 
(h)           All fees required to be paid to the Lender on or before the
Effective Date shall have been paid in full.
 
(i)            The Borrower shall have paid all fees, charges and disbursements
of counsel to the Lender to the extent invoiced prior to or on the Effective
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Effective Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Lender), provided that the total amount to be paid under this
Section 4.01(i) shall not exceed $50,000.
 
(j)           The Lender shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
 
(k)           No material changes in governmental regulations or policies
affecting the Borrower or any Credit Party shall have occurred prior to the
Effective Date.
 
4.02        Conditions to all Credit Extensions.  The obligation of the Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and the L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:
 
(a)           The representations and warranties of the Borrower contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects, and (iii) for purposes of this Section 4.02, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a), (b) and (c),
respectively, of Section 6.01.
 
(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.
 
(c)           The Lender and, if applicable, the L/C Issuer shall have received
a Request for Credit Extension in accordance with the requirements hereof.
 
(d)           No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred.
 
(e)           No Overadvance shall result from such Credit Extension.
 
 
-51-

--------------------------------------------------------------------------------

 
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, the Borrower represents and warrants to
the Lender and the other Credit Parties that:
 
5.01        Existence, Qualification and Power.  The Borrower (a) is a
corporation, duly incorporated, validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its incorporation, (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents, and (c) is duly qualified and is licensed and, where applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.  Schedule 5.01 annexed hereto sets forth, as of
the Effective Date, the Borrower’s name as it appears in official filings in its
state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.
 
5.02        Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document has been duly authorized by
all necessary corporate action, and does not and will not (a) contravene the
terms of the Borrower's Organization Documents; (b) conflict with or result in
any breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of the Borrower (other than Liens in favor of the Lender under the
Security Documents); or (d) violate any Law, other than any such violation that
could not reasonably be have a Material Adverse Effect.
 
5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof), (b) such as have been
obtained or made and are in full force and effect or (c) such as the failure to
so obtain could not reasonably be expected to have a Material Adverse Effect.
 
5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by the
Borrower.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
 
-52-

--------------------------------------------------------------------------------

 
 
5.05        Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower as of the date thereof and its results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all Material Indebtedness and other liabilities, direct or
contingent, of the Borrower as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
 
(b)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(c)     To the best knowledge of the Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, (i) in any financial information delivered or to be delivered
to the Lender, (ii) of the Borrowing Base, or (iii) of the assets, liabilities,
financial condition or results of operations of the Borrower.
 
(d)           The forecasted balance sheet and statements of income and cash
flows of the Borrower delivered pursuant to Section 6.01(d) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial performance.
 
5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or against any of
its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
 
5.07        No Default.  The Borrower is not, as of the Effective Date, in
default under or with respect to, any Material Contract or any Material
Indebtedness.  No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
5.08        Ownership of Property; Liens
 
(a)     The Borrower has good record and marketable title in fee simple to or
valid leasehold interests in, all Real Estate necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Borrower has good and marketable title to, valid leasehold
interests in, or valid licenses to use all personal property and assets material
to the ordinary conduct of its business.
 
(b)     Schedule 5.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate that is owned by the Borrower, together
with a list of the holders of any mortgage or other Lien thereon as of the
Effective Date.  The Borrower has good, marketable and insurable fee simple
title to the Real Estate owned by the Borrower, free and clear of all Liens,
other than Permitted Encumbrances.  Schedule 5.08(b)(2) sets forth the address
(including street address, county and state) of
 
 
 
-53-

--------------------------------------------------------------------------------

 
 
all Leases of the Borrower, together with a list of the lessor and its contact
information with respect to each such Lease as of the Effective Date.  Each of
such Leases is in full force and effect and the Borrower is not in default of
the terms thereof.
 
(c)     Schedule 7.01 sets forth a complete and accurate list of all Liens on
the property or assets of the Borrower as of the Effective Date, showing the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of the Borrower subject thereto.  The property of the
Borrower is subject to no Liens, other than Permitted Encumbrances.
 
(d)          Schedule 7.02 sets forth a complete and accurate list of all
Investments held by the Borrower on the Effective Date, showing as of the
Effective Date the amount, obligor or issuer and maturity, if any, thereof.
 
(e)           Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of the Borrower on the Effective Date, showing as of the Effective
Date the amount, obligor or issuer and maturity thereof.
 
5.09        Environmental Compliance
 
(a)          The Borrower (i) has not failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has not become subject to any
Environmental Liability, (iii) has not received notice of any claim with respect
to any Environmental Liability or (iv) does not know of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)          Except as otherwise set forth in Schedule 5.09, none of the
properties currently or formerly owned or operated by the Borrower is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by the Borrower or, to the best of the knowledge of the
Borrower, on any property formerly owned or operated by the Borrower; there is
no asbestos or asbestos-containing material on any property currently owned or
operated by the Borrower; and Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by the Borrower.
 
(c)     Except as otherwise set forth on Schedule 5.09, the Borrower is not
undertaking and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by the Borrower have been disposed of in
a manner not reasonably expected to result in material liability to the
Borrower.
 
5.10        Insurance.  The properties of the Borrower are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower operates.  
 
 
 
-54-

--------------------------------------------------------------------------------

 
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Borrower as of the Effective Date. As of the Effective Date, each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
 
5.11        Taxes.  The Borrower has filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no Lien has been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation.  There is no proposed
tax assessment against any the Borrower that would, if made, have a Material
Adverse Effect.  The Borrower is not a party to any tax sharing agreement.
 
5.12        ERISA Compliance.
 
(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.  No Lien imposed under the Code or ERISA exists or is likely to arise on
account of any Plan.
 
(b)     There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i)            No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
 
5.13        Subsidiaries; Equity Interests.
 
As of the Effective Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each such Subsidiary.  All of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Borrower in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except for those created under the Security
Documents.  Except as set forth in Schedule 5.13, as of the Effective Date,
there are no outstanding rights to purchase any Equity Interests in any
Subsidiary.  As of the Effective
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
Date, the Borrower has no equity investments in any other corporation or entity
other than those specifically disclosed in Part(b) of Schedule 5.13.  The copies
of the Organization Documents of the Borrower and each amendment thereto
provided pursuant to Section 4.01 are true and correct copies of each such
document, each of which is valid and in full force and effect.
 
5.14        Margin Regulations; Investment Company Act;
 
(a)           The Borrower is not engaged nor will be engaged, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.  None
of the proceeds of the Credit Extensions shall be used directly or indirectly
for the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.
 
(b)          None of the Borrower, any Person Controlling the Borower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15        Disclosure.  The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of the Borrower to the
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16        Compliance with Laws.  The Borrower is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
5.17        Intellectual Property; Licenses, Etc. The Borrower owns, or
possesses the right to use, all of the Intellectual Property, licenses, permits
and other authorizations that are reasonably necessary for the operation of its
business, without conflict with the rights of any other Person.  To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower infringes upon any rights held by
any other Person, except any such infringement that could not reasonably be
expected to have a Material Adverse Effect.  Except as specifically disclosed in
Schedule 5.17, as of the Effective Date, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
5.18        Labor Matters.
 
 
-56-

--------------------------------------------------------------------------------

 
 
 
As of the Effective Date, there are no strikes, lockouts, slowdowns or other
material labor disputes against the Borrower pending or, to the knowledge of the
Borrower, threatened. The hours worked by and payments made to employees of the
Borrower comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters except to the
extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. The Borrower has not incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state
Law.  All material payments due from the Borrower, or for which any claim may be
made against the Borrower, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued in accordance
with GAAP as a liability on the books of the Borrower. As of the Effective Date,
the Borrower is not a party to or bound by any collective bargaining
agreement.  There are no representation proceedings pending or, to the
Borrower’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of the Borrower has made
a pending demand for recognition. There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against the Borrower pending or, to the knowledge of
the Borrower, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of the Borrower.
The consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower is
bound.
 
5.19        Security Documents.
 
(a)           The Security Agreement creates in favor of the Lender, for the
benefit of the Credit Parties, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  The financing statements, releases and other
filings are in appropriate form for filing.  Upon the filing of such documents
in the offices specified in Schedule II of the Security Agreement and/or the
obtaining of “control,” (as defined in the UCC) the Lender will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control, under the UCC (in
effect on the date this representation is made) in each case prior and superior
in right to any other Person.
 
(b)     When the Security Agreement (or a short form thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified in Schedule II of the Security Agreement, the
Lender shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Borrower in the Intellectual Property (as
defined in the Security Agreement) in which a security interest may be perfected
by filing, recording or registering a security agreement, financing statement or
analogous document in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, in each case prior and superior
in right to any other Person (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Borrower after the Effective Date).
 
5.20        Solvency
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Borrower is
Solvent. No transfer of property has been or will be made by the Borrower and no
obligation has been or will be incurred by the Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of the
Borrower.
 
5.21        Deposit Accounts; Credit Card Arrangements.

 
(a)           Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Borrower as of the Effective Date, which Schedule includes,
with respect to each DDA (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; (iii) a contact person at
such depository, and (iv) the identification of each Blocked Account Bank.
 
(b)          Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Effective Date to which the Borrower is a party with
respect to the processing and/or payment to the Borrower of the proceeds of any
credit card charges and debit card charges for sales made by the Borrower.
 
5.22        Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Borrower or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.
 
5.23        Customer and Trade Relations.  As of the Effective Date, there
exists no actual or, to the knowledge of the Borrower, threatened, termination
or cancellation of, or any material adverse modification or change in the
business relationship of the Borrower with any supplier material to its
operations.
 
5.24        Material Contracts.  All Material Contracts to which the Borrower is
a party or is bound as of the Effective Date have been filed with the SEC.  The
Borrower has delivered true, correct and complete copies of such Material
Contracts to the Lender on or before the Effective Date.  As of the Effective
Date, the Borrower is not in breach or in default in any material respect of or
under any Material Contract and has not received any notice of the intention of
any other party thereto to terminate any Material Contract.
 
5.25        Casualty.  Neither the businesses nor the properties of the Borrower
are affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or any
Letter of Credit shall remain outstanding, the Borrower shall:
 
6.01        Financial Statements.  Deliver to the Lender, in form and detail
satisfactory to the Lender:
 
(a)           as soon as available, but in any event within 105 days after the
end of each Fiscal Year of the Borrower, a balance sheet of the Borrower as at
the end of such Fiscal Year, and the
 
 
-58-

--------------------------------------------------------------------------------

 
 
related statement of income or operations, Shareholders’ Equity and cash flows
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and unqualified
opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
 
(b)          as soon as available, but in any event within 45 days after the end
of each of the Fiscal Quarters of each Fiscal Year of the Borrower, a balance
sheet of the Borrower as at the end of such Fiscal Quarter, and the related
statement of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Quarter and for the portion of the Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof, (B)
the corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Borrower as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
 
(c)           as soon as available, but in any event within 30 days after the
end of each of the Fiscal Months of each Fiscal Year of the Borrower, a balance
sheet of the Borrower as at the end of such Fiscal Month, and the related
statement of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Month, and for the portion of the Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof, (B)
the corresponding Fiscal Month of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Borrower as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
 
(d)           as soon as available, but in any event no more than 30 days after
the end of each Fiscal Year of the Borrower, forecasts prepared by management of
the Borrower, in form satisfactory to the Lender, of a balance sheet and
statement of income or operations and cash flows of the Borrower on a monthly
basis for the immediately following Fiscal Year (including the fiscal year in
which the Maturity Date occurs), and as soon as available, any significant
revisions to such forecast with respect to such Fiscal Year.
 
6.02        Certificates; Other Information.  Deliver to the Lender, in form and
detail satisfactory to the Lender:
 
(a)           intentionally omitted;
 
(b)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP and (ii) a copy of
management’s discussion and analysis with respect to such financial statements;
 
 
-59-

--------------------------------------------------------------------------------

 
 
(c)           on the third (3rd) day of each Fiscal Month or, if such day is not
a Business Day, the next succeeding Business Day (or such later date reasonably
agreed to by Lender so long as prior notice (which may be provided via telephone
or electronic mail) is provided by the Borrower), a Borrowing Base Certificate
showing the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month (provided that the Appraised Value percentage
applied to the Eligible Inventory set forth in each Borrowing Base Certificate
shall be the percentage set forth in the most recent appraisal obtained by the
Lender pursuant to Section 6.10 hereof for the applicable month in which such
Borrowing Base Certificate is delivered), each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Borrower;
provided that at any time that an Accelerated Borrowing Base Delivery Event has
occurred and is continuing, such Borrowing Base Certificate shall be delivered
on Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday;
 
(d)           promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by its Registered
Public Accounting Firm in connection with the accounts or books of the Borrower,
or any audit of the Borrower, including, without limitation, specifying any
Internal Control Event;
 
(e)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Lender pursuant hereto;
 
(f)            the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;
 
(g)           within 30 days after the Lender’s request therefor, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for the Borrower and containing such additional information as the Lender
may reasonably specify;
 
(h)           promptly after the Lender’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness;
 
(i)            promptly, and in any event within five Business Days after
receipt thereof by the Borrower, copies of each notice or other correspondence
received from any Governmental Authority (including, without limitation, the SEC
(or comparable agency in any applicable non-U.S. jurisdiction)) concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
the Borrower or any other matter which, if adversely determined, could
reasonably expected to have a Material Adverse Effect; and
 
(j)            promptly, such additional information regarding the business
affairs, financial condition or operations of the Borrower, or compliance with
the terms of the Loan Documents, as the Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Sections 6.02(d) and 6.02(e) (to the extent any such documents are included in
materials otherwise filed with the SEC)
 
 
-60-

--------------------------------------------------------------------------------

 
 
 
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website or whether
sponsored by the Lender); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Lender if the Lender so requests and (ii) the
Borrower shall notify the Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Lender by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(b)
to the Lender.
 
6.03        Notices.  Promptly notify the Lender:
 
(a)           of the occurrence of any Default or Event of Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
 
(c)           of any breach or non-performance of, or any default under, a
Material Contract that could reasonably be expected to have a Material Adverse
Effect or with respect to Material Indebtedness of the Borrower;
 
(d)           of any dispute, litigation, investigation, proceeding or
suspension between the Borrower and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower, including pursuant to any applicable Environmental Laws;
 
(e)           of the occurrence of any ERISA Event;
 
(f)           of any material change in accounting policies or financial
reporting practices by the Borrower;
 
(g)           of any change in any of the Borrower’s chief executive officer,
chief operating officer or chief financial officer;
 
(h)           of the discharge by the Borrower of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;
 
(i)           of any collective bargaining agreement or other labor contract to
which the Borrower becomes a party, or the application for the certification of
a collective bargaining agent;
 
(j)           of the filing of any Lien for unpaid Taxes against the Borrower;
 
(k)           of any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed;
 
(l)           of any transaction prohibited by ARTICLE VII hereof; and
 
 
-61-

--------------------------------------------------------------------------------

 
 
(m)         of any failure by the Borrower to pay rent at any of its locations
if such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators and carriers) which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except, in each case, where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, (d)
no Lien has been filed with respect thereto and (e) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect. Nothing contained herein shall be deemed to limit the rights of
the Lender with respect to determining Reserves pursuant to this Agreement.
 
6.05        Preservation of Existence, Etc.
 
(a)  Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Borrower or to the extent that the
failure to so preserve or renew could not reasonably be expected to have a
Material Adverse Effect.
 
6.06        Maintenance of Properties
 
(a)  Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
6.07        Maintenance of Insurance.
 
(a)          Maintain with financially sound and reputable insurance companies
having an A.M. Best Rating of at least A- or otherwise reasonably acceptable to
the Lender and not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business and operating in the
same or similar locations or as is required by applicable Law, of such types and
in such amounts as are customarily carried under similar circumstances by such
other Persons and as are reasonably acceptable to the Lender.
 
 
-62-

--------------------------------------------------------------------------------

 
 
(b)          Cause fire and extended coverage policies maintained with respect
to any Collateral to be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to Real Estate) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Lender, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the
Borrower under the policies directly to the Lender, (ii) a provision to the
effect that none of the Borrower, Credit Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Lender may reasonably require
from time to time to protect the interests of the Credit Parties.
 
(c)           Cause commercial general liability policies to be endorsed to name
the Lender as an additional insured.
 
(d)          Cause business interruption policies to name the Lender as a loss
payee and to be endorsed or amended to include (i) a provision that, from and
after the Effective Date, the insurer shall pay all proceeds otherwise payable
to the Borrower under the policies directly to the Lender, (ii) a provision to
the effect that none of the Borrower, the Credit Parties or any other party
shall be a co-insurer and (iii) such other provisions as the Lender may
reasonably require from time to time to protect the interests of the Credit
Parties.
 
(e)          Cause each such policy referred to in this Section 6.07 to also
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Lender (giving the Lender the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Lender.
 
(f)           Deliver to the Lender, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Lender, including an insurance binder) together with evidence satisfactory to
the Lender of payment of the premium therefor.
 
(g)          Maintain a Directors and Officers insurance policy with a
responsible company in such amounts as are customarily carried by business
entities engaged in similar businesses similarly situated, and will upon request
by the Lender furnish the Lender certificates evidencing renewal of each such
policy.
 
(h)          Permit any representatives that are designated by the Lender to
inspect the insurance policies maintained by or on behalf of the Borrower and to
inspect books and records related thereto and any properties covered thereby.
 
None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07.  The Borrower shall look solely to its insurance companies or
any other parties other than the Credit Parties for the recovery of such loss or
damage and such insurance companies shall have no rights of subrogation against
any Credit Party or its agents or employees.  If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Borrower hereby agrees, to the extent permitted by law,
to waive its right of recovery, if any, against the Credit Parties and their
agents and employees.  The designation of any form, type or amount of insurance
coverage by any Credit Party under this Section 6.07 shall in no event be deemed
a representation, warranty or advice by such Credit Party that such insurance is
adequate for the purposes of the business of the Borrower or the protection of
its properties.
 
 
-63-

--------------------------------------------------------------------------------

 
 
6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Borrower in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
 
6.09        Books and Records; Accountants
 
(a)          Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower; and (ii) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower.
 
(b)          at all times retain a Registered Public Accounting Firm and
instruct such Registered Public Accounting Firm to cooperate with, and be
available to, the Lender or its representatives to discuss the Borrower’s
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Lender.
 
6.10        Inspection Rights
 
(a)          Permit representatives and independent contractors of the Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, and permit the Lender or professionals
(including investment bankers, consultants, accountants, and lawyers) retained
by the Lender to conduct evaluations of the Borrower’s business plan, forecasts
and cash flows, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when a
Default or Event of Default exists the Lender (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
 
(b)          Upon the request of the Lender after reasonable prior notice,
permit the Lender or professionals (including investment bankers, consultants,
accountants, and lawyers) retained by the Lender to conduct commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves.  The
Borrower shall pay the fees and expenses of the Lender and such professionals
with respect to such examinations and evaluations.  Without limiting the
foregoing, the Borrower acknowledges that the Lender contemplates conducting (i)
up to two (2) commercial finance examinations each Fiscal Year at the Borrower’s
expense so long as no Loans are outstanding and (ii) up to three (3) commercial
finance examinations each Fiscal Year at the Borrower’s expense if any Loans are
outstanding.  Notwithstanding the foregoing, the Lender may cause additional
commercial finance examinations to be undertaken as it in its discretion deems
necessary or appropriate, or if required by Law or if a Default or Event of
Default shall have occurred and be continuing, all at the expense of the
Borrower.
 
 
-64-

--------------------------------------------------------------------------------

 
 
(c)          Upon the request of the Lender after reasonable prior notice,
permit the Lender or professionals (including appraisers) retained by the Lender
to conduct appraisals of the Collateral, including, without limitation, the
assets included in the Borrowing Base.  The Borrower shall pay the fees and
expenses of the Lender and such professionals with respect to such
appraisals.  Without limiting the foregoing, the Borrower acknowledges that the
Lender contemplates conducting (i) up to two (2) appraisals each Fiscal Year at
the Borrower’s expense so long as no Loans are outstanding and (ii) up to three
(3) appraisals each Fiscal Year at the Borrower’s expense if any Loans are
outstanding.  Notwithstanding the foregoing, the Lender may cause additional
appraisals to be undertaken as it in its discretion deems necessary or
appropriate, or if required by Law or if a Default or Event of Default shall
have occurred and be continuing, all at the expense of the Borrower.
 
6.11       Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
finance the acquisition of working capital assets of the Borrower, including the
purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrower, and (c) for
general corporate purposes of the Borrower, in each case to the extent expressly
permitted under applicable Law and the Loan Documents.
 
6.12       Additional Loan Parties.  Notify the Lender at the time that any
Person becomes a wholly-owned Subsidiary, and in each case promptly thereafter
(and in any event within fifteen (15) days), (a) cause any such Person which is
not a CFC, to (i) become a Borrower by executing and delivering to the Lender a
Joinder to this Agreement and such other documents as the Lender shall deem
appropriate for such purpose, (ii) grant a Lien to the Lender on such Person’s
assets of the same type that constitute Collateral to secure the Obligations,
and (iii) deliver to the Lender documents of the types referred to in clauses
(iii) and (iv) of Section 4.01(a) and, if requested by the Lender, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), and (b) pledge the Equity Interests of such
Subsidiary owned by Borrower and promissory notes evidencing any Indebtedness of
such Subsidiary held by the Borrower (except that, if such Subsidiary is a CFC,
the Equity Interests of such Subsidiary to be pledged may be limited to 65% of
the outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary and such time period may be
extended based on local law or practice), in each case in form, content and
scope reasonably satisfactory to the Lender.  In no event shall compliance with
this Section 6.12 waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 6.12 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or permit the inclusion of any acquired assets in the computation of
the Borrowing Base.
 
6.13       Cash Management.
 
(a)     On or prior to the Effective Date:
 
(i)            deliver to the Lender copies of notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit E which
have been executed on behalf of the Borrower and delivered to the Borrower’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.21(b); and
 
(ii)            enter into a Blocked Account Agreement satisfactory in form and
substance to the Lender with each Blocked Account Bank (collectively, the
“Blocked Accounts”).
 
(b)          At the request of the Lender, the Borrower shall deliver to the
Lender copies of notifications (each, a “DDA Notification”) substantially in the
form attached hereto as Exhibit F which
 
 
 
-65-

--------------------------------------------------------------------------------

 
 
have been executed on behalf of the Borrower and delivered to each depository
institution listed on Schedule 5.21(a).
 
(c)          The Borrower shall ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to a
Blocked Account all amounts on deposit in each DDA and all payments due from
Credit Card Issuers and Credit Card Processors.
 
(d)          Each Blocked Account Agreement shall require upon notice from
Lender, which notice shall be delivered only after the occurrence and during the
continuance of a Cash Dominion Event, the ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Lender at Wells
Fargo (the “Concentration Account”), of all cash receipts and collections
received by the Borrower from all sources, including, without limitation, the
following:
 
(i)             all available cash receipts from the sale of Inventory and other
assets (whether or not constituting Collateral);
 
(ii)            all proceeds of collections of Accounts;
 
(iii)           all Net Proceeds, and all other cash payments received by the
Borrower from any Person or from any source or on account of any Disposition or
other transaction or event, including, without limitation, any Prepayment Event;
 
(iv)           the then contents of each DDA (net of any minimum balance, not to
exceed $2,500.00, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained);
 
(v)            the then entire ledger balance of each Blocked Account (net of
any minimum balance, not to exceed $2,500.00, as may be required to be kept in
the subject Blocked Account by the Blocked Account Bank); and
 
(vi)           the proceeds of all credit card charges.
 
(e)           The Concentration Account shall at all times be under the sole
dominion and control of the Lender.  The Borrower hereby acknowledges and agrees
that (i) the Borrower has no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied to the Obligations as provided in
this Agreement.  In the event that, notwithstanding the provisions of this
Section 6.13, the Borrower receives or otherwise has dominion and control of any
such cash receipts or collections, such receipts and collections shall be held
in trust by the Borrower for the Lender, shall not be commingled with any of the
Borrower’s other funds or deposited in any account of the Borrower and shall,
not later than the Business Day after receipt thereof, be deposited into the
Concentration Account or dealt with in such other fashion as the Borrower may be
instructed by the Lender.
 
(f)           Upon the request of the Lender, the Borrower shall cause bank
statements and/or other reports to be delivered to the Lender not less often
than monthly, accurately setting forth all amounts deposited in each Blocked
Account to ensure the proper transfer of funds as set forth above.
 
6.14        Information Regarding the Collateral.
 
 
 
-66-

--------------------------------------------------------------------------------

 
 
(a)          Furnish to the Lender at least thirty (30) days prior written
notice of any change in: (i) the Borrower’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of the Borrower’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) the Borrower’s organizational structure or jurisdiction of
incorporation or formation; or (iv) the Borrower’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Lender to continue
at all times following such change to have a valid, legal and perfected first
priority security interest in all the Collateral for its own benefit and the
benefit of the other Credit Parties.
 
(b)     Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Effective Date, the Borrower shall advise the Lender in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same.  From time to time as may be reasonably requested by the Lender, the
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the
Effective Date that, if existing or occurring on the Effective Date, would have
been required to be set forth or described in such Schedule or as an exception
to such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein).  Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Borrower to undertake any
actions otherwise prohibited hereunder or fail to undertake any action required
hereunder from the restrictions and requirements in existence prior to the
delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.
 
6.15        Cycle Counts.
 
(a)          Cause periodic cycle counts to be undertaken, at the expense of the
Borrower, consistent with past practices, conducted by such inventory takers as
are satisfactory to the Lender and following such methodology as is consistent
with the methodology used in past cycle counts or as otherwise may be
satisfactory to the Lender. The Lender, at the expense of the Borrower, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of the Borrower.   The Borrower, upon the Lender’s
reasonable request therefor, shall provide the Lender with a reconciliation of
the results of such cycle count and shall post such results to the Borrower’s
stock ledger and general ledger, as applicable.
 
(b)          Permit the Lender, in its discretion, if any Default or Event of
Default exists, to cause physical inventories to be taken as the Lender
determines (each, at the expense of the Borrower).
 
 
6.16        Environmental Laws.
 
(a)          Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real
 
 
 
-67-

--------------------------------------------------------------------------------

 
 
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that the Borrower shall not be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Borrower with respect to such circumstances in accordance with
GAAP.
 
6.17        Further Assurances.
 
(a)          Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which the Lender may request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Borrower. The Borrower also agrees to provide to the Lender, from
time to time upon request, evidence satisfactory to the Lender as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
 
(b)          If any material assets are acquired by the Borrower after the
Effective Date (other than assets constituting Collateral under the Security
Documents that become subject to the perfected first-priority Lien under the
Security Documents upon acquisition thereof), notify the Lender thereof, and the
Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
requested by the Lender to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 6.17, all at the expense of the
Borrower. In no event shall compliance with this Section 6.17(b) waive or be
deemed a waiver or consent to any transaction giving rise to the need to comply
with this Section 6.17(b) if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.
 
(c)     Upon the request of the Lender, cause each of its customs brokers,
freight forwarders, consolidators and/or carriers to deliver an agreement
(including, without limitation, a Customs Broker/Carrier Agreement) to the
Lender covering such matters and in such form as the Lender may reasonably
require.
 
(d)          Upon the request of the Lender, cause any of its landlords to
deliver a Collateral Access Agreement to the Lender in such form as the Lender
may reasonably require.
 
6.18        Compliance with Terms of Leaseholds
 
Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which the Borrower
is a party and keep such Leases in full force and effect, except to the extent
that any such failure could not reasonably be expected to have a Material
Adverse Effect, (b) not allow any material Leases to lapse or be terminated or
any rights to renew such material Leases to be forfeited or cancelled, and (c)
notify the Lender of any material default by any party with respect to such
material Leases and cooperate with the Lender in all respects to cure any such
default.
 
6.19        Material Contracts.  (a) Perform and observe all the material terms
and provisions of each Material Contract to be performed or observed by it, (b)
maintain each such Material Contract in full force and effect unless a suitable
replacement has been put in place, (c) enforce each such Material Contract in
accordance with its terms, expect for any failure to enforce that could not
reasonably be
 
 
 
-68-

--------------------------------------------------------------------------------

 
 
expected to have a Material Adverse Effect, and (d) upon request of the Lender,
make to each other party to each such Material Contract such reasonable requests
for information and reports or for action as the Borrower is entitled to make
under such Material Contract.
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), the Borrower shall not, directly or
indirectly:
 
7.01        Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names the Borrower or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.
 
7.02        Investments.  Without the consent of the Lender, make any
Investments, except Permitted Investments.
 
7.03        Indebtedness; Disqualified Stock
 
(a)  Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness,
or (b) issue Disqualified Stock.
 
7.04        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom, any Subsidiary of the Borrower (other than any CFC) may merge with
the Borrower, provided that the Borrower shall be the continuing or surviving
Person.
 
7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except Permitted Dispositions.
 
7.06        Restricted Payments.  Without the consent of the Lender, declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default or Event
of Default shall have occurred and be continuing prior to or immediately after
giving effect  to any action described below or would result therefrom:
 
(a)           each Subsidiary of the Borrower may make Restricted Payments to
the Borrower; and
 
(b)           the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other Equity Interests of
the Borrower
 
7.07        Prepayments of Indebtedness.    Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, except (a) as long as no Default
 
 
 
-69-

--------------------------------------------------------------------------------

 
 
or Event of Default then exists, regularly scheduled or mandatory repayments,
repurchases, redemptions or defeasances of Permitted Indebtedness, and (b)
Permitted Refinancings of any Permitted Indebtedness.
 
7.08        Change in Nature of Business
 
Engage in any line of business substantially different from the business
conducted by the Borrower on the Effective Date or any business substantially
related or incidental thereto.
 
7.09        Transactions with Affiliates.  Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of the Borrower, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the Borrower as would be obtainable by the
Borrower at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) advances for commissions, travel and other similar purposes in the
ordinary course of business to directors, officers and employees, (b) the
issuance of Equity Interests in the Borrower to any officer, director, employee
or consultant of the Borrower, (c) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower, and (d) any issuances of securities of
the Borrower (other than Disqualified Stock and other Equity Interests not
permitted hereunder) or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans (in each case in respect of Equity Interests in the
Borrower) of the Borrower.
 
7.10        Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to the Borrower or to otherwise transfer property to or invest in
the Borrower, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of any
Subsidiary to make or repay loans to the Borrower, or (iv) of the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person in favor of the Lender; provided, however, that this clause (iv)
shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under clauses (c) of the definition of
Permitted Indebtedness solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.
 
7.11        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.
 
7.12        Amendment of Material Documents.
 
Amend, modify or waive any of the Borrower’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract or Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would result in a Default or Event
of Default under any of the Loan Documents, would be materially adverse to the
Credit Parties or otherwise would be reasonably likely to have a Material
Adverse Effect.
 
7.13        Fiscal Year.
 
 
-70-

--------------------------------------------------------------------------------

 
 
Change the Fiscal Year of the Borrower, or the accounting policies or reporting
practices of the Borrower, except as required  by GAAP.
 
7.14        Deposit Accounts; Credit Card Processors.
 
Open new DDAs or Blocked Accounts unless the Borrower shall have delivered to
the Lender appropriate DDA Notifications (to the extent requested by Lender
pursuant to the provisions of Section 6.13(b) hereof) or Blocked Account
Agreements consistent with the provisions of Section 6.13 and otherwise
satisfactory to the Lender.  The Borrower shall not maintain any bank accounts
or enter into any agreements with Credit Card Issuers or Credit Card Processors
other than the ones expressly contemplated herein or in Section 6.13 hereof.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)           Non-Payment.  The Borrower fails to pay when and as required to be
paid herein, (i) any amount of principal of any Loan or any L/C Obligation, or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii) any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) any other amount payable hereunder or under any other Loan Document and
such failure under this clause (iii) continues without cure for a period of five
(5) days; or
 
(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01 (other than as
set forth in Section 8.01(c) below), 6.02 (other than as set forth in Section
8.01(c) below), 6.03 (other than as set forth in Section 8.01(c) below), 6.05,
6.07, 6.10, 6.13 or 6.14(a) or Article VII; or
 
(c)           Other Defaults.  The Borrower fails to perform or observe (i) any
term, covenant or agreement contained in any of Section 6.01(c), 6.02(d), (e) or
(g), or Section 6.03(d), (f), (g) or (i) on its part to be performed or observed
and such failure continues for five (5) days following the earlier of the
Borrower’s knowledge of such breach or of its receipt of written notice from the
Lender of such breach, or (ii) any other covenant or agreement (not specified in
subsection (a), (b) or (c)(i) above) contained in any Loan Document on its part
to be performed or observed and such failure continues for ten (10) days
following the earlier of the Borrower’s knowledge of such breach or of its
receipt of written notice from the Lender of such breach; or
 
(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith (including, without limitation, any Borrowing
Base Certificate) shall be incorrect or misleading in any material respect when
made or deemed made; or
 
(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any
 
 
 
-71-

--------------------------------------------------------------------------------

 
 
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary thereof is an Affected Party (as so defined); or
 
(f)           Insolvency Proceedings, Etc.  The Borrower or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for 30 calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 30 calendar days, or an order
for relief is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 10 days
after its issuance or levy; or
 
(h)           Judgments.  There is entered against the Borrower or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding $250,000
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
such judgment is not stayed or appealed from (with execution or similar process
stayed) within thirty (30) days of its entry; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $250,000 or which would reasonably likely
result in a Material Adverse Effect; or
 
 
-72-

--------------------------------------------------------------------------------

 
 
(j)            Invalidity of Loan Documents.  (i)  The Borrower or any of its
Related Parties contests in any manner the validity or enforceability of any
provision of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall be asserted by the Borrower or any of its
Related Parties not to be, a valid and perfected Lien on any Collateral, with
the priority required by the applicable Security Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Cessation of Business.  Except as otherwise expressly permitted
hereunder, the Borrower shall take any action to suspend the operation of its
business in the ordinary course, liquidate all or a material portion of its
assets or locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of any
material portion of its business; or
 
(m)          Loss of Collateral.  There occurs any uninsured loss to any
material portion of the Collateral; or
 
(n)           Breach of Contractual Obligation.  The Borrower or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other material agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event could reasonably be expected
to have a Material Adverse Effect; or
 
(o)          Indictment.  The indictment or institution of any legal process or
proceeding against, the Borrower or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony.
 
8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Lender may take any or all of the following actions upon
written notice to the Borrower:
 
(a)           declare the Commitment of the Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitment and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations;
and
 
(d)           whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other
 
 
-73-

--------------------------------------------------------------------------------

 
 
 
Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;
 
provided, however, that upon the occurrence of any Event of Default with respect
to the Borrower or any Subsidiary thereof under Section 8.01(f), the obligation
of the Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.
 
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
 
8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in the
following order:
 
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Lender and
amounts payable under Article III) payable to the Lender;
 
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the L/C Issuer (including
fees, charges and disbursements of counsel to the L/C Issuer and amounts payable
under Article III);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees and any Early Termination Fees), ratably among
the Lender and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans;
 
Fifth, to the Lender for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;
 
Sixth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 9.04(g), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Sixth held by them;
 
Seventh, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Seventh held by them;
 
 
-74-

--------------------------------------------------------------------------------

 
 
Eighth, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eighth held by
them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX
MISCELLANEOUS
 
9.01        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Lender
and the Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lender, affect the rights or duties of the L/C Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it.
 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as the Lender, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral.
 
9.02        Notices; Effectiveness; Electronic Communications.
 
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 9.02.  Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
 
(b)     Electronic Communications.  Notices and other communications to the
Borrower, the Lender and the L/C Issuer hereunder may be delivered or furnished
by electronic communication
 
 
 
-75-

--------------------------------------------------------------------------------

 
 
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Lender, provided that approval of such procedures may be limited
to particular notices or communications.
 
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)          Change of Address, Etc.  Each of the Borrower, the Lender and the
L/C Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.
 
(d)          Reliance by Lender and L/C Issuer.  The Lender and the L/C Issuer
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Lender, the L/C Issuer
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Lender may be recorded by the
Lender, and each of the parties hereto hereby consents to such recording.
 
9.03        No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default or Event of Default at the time.
 
9.04        Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay all Credit Party
Expenses.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Lender (and any agent thereof), each other Credit Party, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless (on an after tax basis) from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of
 
 
 
-76-

--------------------------------------------------------------------------------

 
 
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of the Borrower, beneficiary, nominated person, transferee, assignee
of Letter of Credit proceeds, or holder of an instrument or document related to
any Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, (iv) any claims of, or amounts paid by any Credit
Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
 
(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
 
(d)           Payments.  All amounts due under this Section shall be payable on
demand therefor.
 
(e)           Survival.  The agreements in this Section shall survive the the
assignment of any Commitment or Loan by the Lender, the termination of the
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
 
 
9.05        Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or
 
 
-77-

--------------------------------------------------------------------------------

 
 
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.
 
9.06        Successors and Assigns.
 
(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Lender.  The Lender may at any time, without the consent of, or notice to, the
Borrower, assign its rights or obligations hereunder (i) to an Eligible
Assignee, (ii) by way of participation in accordance with the provisions of
subsection Section 9.06(b), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.06(d).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (b) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Credit Parties) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
 
(b)          Participations.  The Lender may at any time, without the consent
of, or notice to, the Borrower, sell participations to any Person (other than a
natural person or the Borrower or any of its Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of the Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including the Lender’s participations in L/C Obligations) owing to it);
provided that (i) the Lender's obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower and the
L/C Issuer shall continue to deal solely and directly with the Lender in
connection with the Lender's rights and obligations under this Agreement.  Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 9.07 as if such Participant was a Lender
hereunder.
 
Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that affects such
Participant.  Subject to subsection (c) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 9.06(a).
 
(c)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent.
 
(d)          Certain Pledges.  The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under the Note, if any) to secure obligations of the Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
the Lender as a party hereto.
 
 
-78-

--------------------------------------------------------------------------------

 
 
(e)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
(f)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time the Lender assigns all
of its Commitment and Loans pursuant to subsection (a) above, Wells Fargo may,
upon 30 days’ notice to the Borrower, resign as L/C Issuer.  If Wells Fargo
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lender
to make Base Rate Loans pursuant to Section 2.03(c)).  Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.
 
9.07        Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or any Subsidiary thereof or its
businesses, other than any such information that is available to any Credit
Party on a non-confidential basis prior to disclosure by the Borrower, provided
that, in the case of information received after the Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance
 
 
-79-

--------------------------------------------------------------------------------

 
 
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
 
9.08        Right of Setoff.  If an Event of Default shall have occurred and be
continuing or if the Lender shall have been served with a trustee process or
similar attachment relating to property of the Borrower, the Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations now or hereafter existing under this
Agreement or any other Loan Document to the Lender or the L/C Issuer, regardless
of the adequacy of the Collateral, and irrespective of whether or not the Lender
or the L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of the Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of the Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Lender, the L/C Issuer or their
respective Affiliates may have.  The Lender and the L/C Issuer agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
 
9.09        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
9.10        Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be as effective as delivery of a
manually executed counterpart of this Agreement.
 
9.11        Survival.  All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof.  Such representations and warranties have been or will be
relied upon by the Credit Parties, regardless of any investigation made by any
Credit Party or on their behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default or Event of Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.  Further, the provisions of Sections
3.01, 3.04, 3.05 and 9.04 shall
 
 
-80-

--------------------------------------------------------------------------------

 
 
survive and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitment or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Lender may require
such indemnities and collateral security as it shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities and (z) any Obligations that may thereafter arise under
Section 9.04.
 
9.12        Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.13        Governing Law; Jurisdiction; Etc.
 
(a)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
(b)          SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS SITTING IN
SUFFOLK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF
MASSACHUSETTS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH MASSACHUSETTS STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  THE BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN
 
 
-81-

--------------------------------------------------------------------------------

 
 
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e)     ACTIONS COMMENCED BY THE BORROWER. THE BORROWER AGREES THAT ANY ACTION
COMMENCED BY THE BORROWER ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY
OR ANY FEDERAL COURT SITTING THEREIN AS THE LENDER MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.
 
9.14        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
9.15        No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower, on
the one hand, and the Credit Parties, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Credit Parties has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not
 
 
-82-

--------------------------------------------------------------------------------

 
 
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.
 
9.16        USA PATRIOT Act Notice.  The Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.
The Borrower is in compliance, in all material respects, with the Act.  No part
of the proceeds of the Loans will be used by the Borrower, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
9.17        Foreign Asset Control Regulations.  Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy
Act") or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign
Assets Control Regulations") or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore,
none of the Borrower or its Affiliates (a) is or will become a "blocked person"
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (b) engages or will engage in any dealings
or transactions, or be otherwise associated, with any such "blocked person" or
in any manner violative of any such order.
 
9.18        Time of the Essence.  Time is of the essence of the Loan Documents.
 
9.19        Press Releases.
 
The Borrower consents to the publication by the Lender of advertising material,
including any “tombstone” or comparable advertising, on its website or in other
marketing materials of the Lender, relating to the financing transactions
contemplated by this Agreement using the Borrower’s name, product photographs,
logo, trademark or other insignia.  The Lender shall provide a draft reasonably
in advance of any advertising material to the Borrower for review and comment
prior to the publication thereof.  The Lender reserves the right to provide to
industry trade organizations and loan syndication and pricing reporting services
information necessary and customary for inclusion in league table measurements.
 
9.20        Additional Waivers.
 
(a)          To the fullest extent permitted by Applicable Law, the obligations
of the Borrower shall not be affected by any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or the failure to
 
 
-83-

--------------------------------------------------------------------------------

 
 
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Lender or any other Credit Party.
 
(b)          The obligations of the Borrower  shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitment), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
the Borrower hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Lender or any other Credit Party to assert any claim or
demand or to enforce any remedy under this Agreement, any other Loan Document or
any other agreement, by any waiver or modification of any provision of any
thereof, any default, failure or delay, willful or otherwise, in the performance
of any of the Obligations, or by any other act or omission that may or might in
any manner or to any extent vary the risk of the Borrower or that would
otherwise operate as a discharge of the Borrower as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations
after the termination of the Commitment).
 
(c)          To the fullest extent permitted by applicable Law, the Borrower
waives any defense based on or arising out of the unenforceability of the
Obligations or any part thereof from any cause, other than the indefeasible
payment in full in cash of all the Obligations and the termination of the
Commitment.
 
9.21        No Strict Construction.
 
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
9.22        Attachments.
 
The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.
 
9.23        Amendment and Restatement.  This Agreement is an amendment and
restatement of the Existing Credit Agreement, it being acknowledged and agreed
that as of the Effective Date all obligations outstanding under or in connection
with the Existing Credit Agreement and any of the other Loan Documents (such
obligations, collectively, the “Existing Obligations”) constitute obligations
under this Agreement.  This Agreement is in no way intended to constitute a
novation of the Existing Credit Agreement or the Existing Obligations.  With
respect to (i) any date or time period occurring and ending prior to the
Effective Date, the Existing Credit Agreement and the other Loan Documents shall
govern the respective rights and obligations of any party or parties hereto also
party thereto and shall for such purposes remain in full force and effect; and
(ii) any date or time period occurring or ending on or after the Effective Date,
the rights and obligations of the parties hereto shall be governed by this
Agreement (including, without limitation, the exhibits and schedules hereto) and
the other Loan Documents.  From and after the Effective Date, any reference to
the Existing Credit Agreement in any of the other Loan Documents executed or
issued by and/or delivered to any one or more parties hereto pursuant to or in
connection therewith shall be deemed to be a reference to this Agreement, and
the provisions of this
 
 
 
-84-

--------------------------------------------------------------------------------

 
Agreement shall prevail in the event of any conflict or inconsistency between
such provisions and those of the Existing Credit Agreement.
 
 
-85-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
BLUEFLY, INC., as Borrower
 
By:
/ s / Kara B. Jenny
Name:
Kara B. Jenny
Title:
Chief Financial Officer and Secretary
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION as Lender and L/C Issuer
   
By:
/ s / Michele L. Ayou
Name:
Michele L. Ayou
Title:
Authorized Signatory

 
Signature Page to Amended and Restated Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 